 20DECISIONSOF NATIONALLABOR RELATIONS BOARDNationalMaritime Union of America,AFL-CIO andPuerto Rico Marine Management, Inc.NationalMaritimeUnion of America, AFL-CIO andPuerto Rico Marine Management,Inc. and Seafar-ers International Union,AFL-CIO,Party to theContractNationalMaritime Union of America,AFL-CIO andPuerto Rico Marine Management,Inc. Cases 24-CC-195, 24-CP-51, 22-CP-243, 5-CC-811, and5-CP-107December 7, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND PENELLOOn May 15, 1976, Administrative Law Judge PaulBisgyer issued the attached Decision in this proceed-ing. Thereafter, Counsel for the General Counsel inRegion 5 and in Region 24 filed exceptions andsupporting briefs, the Respondent filed exceptionsand a supporting brief," the Charging Party filed ananswering brief to the Respondent's exceptions, andthe Party to the Contract filed cross-exceptions and abrief in support thereof and in answer to theRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order as herein modified.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent,National Maritime Union of America, AFL-CIO, New York, New York, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order, as so modified:1.Substitute the following for paragraph 2(a):IRespondent also filed a request for oral argument As the record,exceptions,and briefs adequately present the positions of the parties, wedeny the request2We find merit in the exception taken by the counsel for the GeneralCounsel(Cases 24-CC-195, 24-CP-51) with regard to the inadvertent failureof the Administrative Law Judge to require the posting of appropriate227 NLRB No. 6"(a) Post at its offices, meeting rooms, and hiringhalls in Puerto Rico, Baltimore,Maryland, andElizabeth, New Jersey, copies of the attached noticemarked "Appendix."68 Copies of said notice, inEnglish and in Spanish, on forms provided by theRegional Directors for Regions 24, 22, and 5, afterbeing duly signed by the Respondent's representative,shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are notaltered, defaced, or covered by any other material."2.Substitute the attached notice for that of theAdministrative Law Judge.MEMBERPENELLO,dissenting in part:Contrary to the position taken by my colleagues inthemajority, I would find Puerto Rico MarineManagement, Inc. (PRMMI), the Employer herein,to be exempt from the coverage of the Act. Accord-ingly, I would, unlike my colleagues, dismiss all of the8(b)(7)(A) allegations. In agreement with my col-leagues, however, I would alsodismissthe 8(b)(4)(B)allegations on the merits since they are unaffected bymy conclusion herein with regard to the employerstatus of PRMMI.In June 1974, the legislature of the Commonwealthof Puerto Rico created the Puerto Rico MarineShipping Authority (PRMSA)3 as a public corpora-tion for the purpose of providing ocean commoncarrier freight transportation between Puerto Ricoand the United States. As clearly stated in thepreamble to the act establishing PRMSA,4 "(t)his act,being necessary for the welfare of the Commonwealthand its inhabitants, shall be liberally construed tofulfill the purposes thereof." The legislation specifi-cally authorized PRMSA to "acquire and operateshipping lines and terminal facilities as a `publicservice.' " In order "to carry out and fulfill thepurposes and provisions of this act," the statuteprovided,inter alia,that PRMSA have the power "toenter into contracts or other arrangements with anynatural or legal person, who is a citizen of the UnitedStates, for the management of the operations of anyor all the undertakings subject to the control of .. .[PRMSA] or for consulting or advisory servicesrelatedwith the operation of such undertakings." 5Pursuant to its statutory authority, PRMSA firstentered into a management services contract withnotices inboth the Englishand Spanish languagesAccordingly,we shallmodify theAdministrativeLaw Judge's recommendedOrder to soprovide3Act No 62, 23 L.P R A sec. 3051,et seq4Sec. 26 of Act No. 62.5Sec 5(i) of Act No. 62. NATIONAL MARITIME UNION21PRMMI for the management and operation ofPRMSA's eight Lo-Lo vessels. In addition to enteringinto the managementservice contract with PRMMI,PRMSA also designated the president of PRMMI asattorney-in-fact"tomanage designatedvessels,equipment,terminals,and otherassets,facilities andsystems owned,leased. or chartered by" PRMSA.During the same time period, PRMSA also enteredinto a similarcontractual arrangement with MaritimeTransportationManagement, Inc. (MTM) coveringthe Ro-Ro vesselsinvolved in the instant dispute. Inmy view, it is perfectly clear that PRMSA has actedwithin its statutory authority in delegating toPRMMI and MTM the very exempt function that it,PRMSA, was mandated to perform by the PuertoRican legislature.Under- these circumstances, Iwould find that PRMMI shares PRMSA's exemptionfrom the Act as a political entity under the Board's"intimately connected" test .6My reading of the case law in this area convincesme that, where theservicesprovided by an employerare intimately connected with the- exempt operationsof an exempt entity, the employer shares the latter'sexemption. This is especially true when the employeris"performing the very exempt function of the exemptentity as mandated by the legislature.? It is also truewhen the services provided are commonly recognizedas an -essentialmunicipal or governmental function.8InRural Fire Protection Company, supra,the Boardfound that -where a private corporation performs anessentialmunicipal function under contract for a city,the employer shares the exemption of the city fromtheAct as an adjunct of the municipality. Theholding therein that the employer was exempt be-causeits services were intimately related to the city'smunicipalpurposes was based on the Board's conclu-sion that firefighting service "is itselfan essentialmunicipalfunctionwhich [the city], instead ofperforming directly with its own employees, dele-gated to the [e]mployer to perform on its behalf,making available its facilities and equipment for thatpurpose." InTransit Systems, Inc.,the Board declinedto assertjurisdiction over, a bus company whichprovided bus service to three cities pursuant to acontract with a transit commission created by act oftheMinnesota state legislature. The holding thereinthat the employer'sserviceswere intimately con-nected with- the exempted operations of the govern-mental entity was based on the fact that the employerperformed the exempt function of the transitcommis-sion as mandated by the legislature, i.e., publictransportation by bus, and not on the ground that amass urbantransit system is a commonly recognizedessentialmunicipal or governmental function.9Likewise, in the instant case, it is not necessary forus to determine whether or not ocean common carrierfreight transportation is a commonly recognizedessentialmunicipal or governmental function, butonly whether or not the Employer herein is perform-ing the exempt functions of PRMSA as mandated bythe Puerto Rican legislature. Since it is clear thatPRMMI is performing the exempt functions ofPRMSA, I would find the Employer to be exempt bythe Act from the Board's jurisdiction.Since a violation of Section 8(b)(7)(A) of the Actrequires that the object of the picketing be a statutory"employer," I would, as stated above, dismiss all ofthe 8(b)(7)(A) allegations.6HerbertHarvey, Inc v. NLRB.,424 F.2d 770, 774-775 (C.A.D.C.,1969), enfg.171 NLRB 238 (1968).sTransit Systems, Inc,221 NLRB 299 (1975)sRural Fire ProtectionCompany,216 NLRB 584 (1975).9My colleaguesinfer thatthe Board,in reaching its conclusioninTransitSystems,viewed massurban transitas a commonlyrecognizedessentialmunicipal or governmentalfunction. While I do not necessarily disagree withthe conclusion that massurban transportation is a commonly recognizedessentialmunicipalor governmentalfunction,the Board's decision inTransitSystemsanditsdecisions in subsequent cases arenot basedon such aninference.See MTL, Inc,223 NLRB 1071 (1976)andMississippiCityDines,DivisionofAmerican Transit Corp.,223 NLRB 11(1976)APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto give evidence, the National Labor Relations Boardfound that we violated the National Labor RelationsAct and ordered us to post this notice.WE WILL NOT picket or cause to be picketed, orthreaten to picket or cause to be picketed, thevessels, port, and other facilities of Puerto RicoMarine Management, Inc., in Puerto Rico, Balti-more,Maryland, Elizabeth, New Jersey, and atany other locations where Puerto Rico MarineManagement, Inc., conducts its shipping opera-tions, with an object of forcing or requiring PuertoRico Marine Management, Inc., to recognize andbargain with us as the collective-bargaining repre-sentative of unlicensed seamen employed by thatCompany aboard its Roll-On/Roll-Off vessels at atime when Puerto Rico Marine Management, Inc.,lawfully recognizes Seafarers International Unionof North America, Atlantic, Gulf, Lakes andInlandWaters District, AFL-CIO, as the collec-tive-bargaining representative of such employees, 22DECISIONSOF NATIONAL LABORRELATIONS BOARDand a question of representation may not beraised under Section 9(c) of the Act.NATIONALMARITIMEUNION OFAMERICA,AFL-CIODECISIONSTATEMENT OF THE CASESPAULBISGYER,Administrative Law Judge: Cases 24-CC-195 and 24-CP-51, with all the parties represented,were heard on November 18, 19, and 20, 1975, in Hato Rey,Puerto Rico, on the consolidated complaint of the GeneralCounsel issued on October 22, 1975,1 as amended at thehearing, and the answer of National Maritime Union ofAmerica, AFL-CIO,2 herein Respondent or NMU. In issueareRespondent's picketing activities engaged in fromOctober 3-12, 1975, at the port facilities occupied by PuertoRico Marine Management, Inc., herein PRMMI, in SanJuan, Puerto Rico, which are alleged to have violatedSection 8(b)(4)(i) and (ii)(B) and Section 8(b)(7)(A) of theNational Labor Relations Act, as amended.3 At the close ofthe hearing, the parties waived oral argument but subse-quently filed very illuminating and helpful briefs in supportof their respective positions.On November 28, 1975, the General Counsel issued acomplaint in Case 22-CP-243,4 alleging that Respondentfrom October 3 to about October 10, 1975, picketed at thepiers usedby PRMMI in Port Elizabeth, New Jersey, andthereby violated Section 8(b)(7)(A) of the Act. In itsanswer, Respondent denies the commission of any unfairlabor practices. Thereafter, the parties, in lieu of a hearingand oral argument on the issues in this case, executed astipulation which provides that the charge, complaint andnotice of hearing, and answer in this case together with thecertified record of the proceedings in Cases 24-CC-195 and24 CP-51 and the agreed-upon facts embodied in thestipulation shall constitute the entire record in Case 22-CP-IThe consolidated complaint is based on separate chargesfiled in theindicated cases on October3, 1975,copies of which were dulyservedonRespondent by registered mail on October 6, 1975 Seafarers InternationalUnion of North America, Atlantic, Gulf, Lakes and Inland Waters District,AFL-CIO,was permitted to intervene in these proceedings Another chargein Case 24-CD-12 was also filed on October 3, 1975, and a hearing pursuantto Sec. 10(k) of the National Labor Relations Act, as amended, involving thework dispute underlying the alleged violations in the present consolidatedproceedings, was separately held before me on November20, 19752The name of the Respondent appears as corrected in the parties'stipulationin Cases 5-CC-81 I and 5-CP-107.3 Sec. 8(b)(4), among other things, makes it an unfair labor practice for alabor organization or its agents,(i) to engage in, or to induce or encourage any individual employedby any person engaged in commerce or in an industry affectingcommerce to engage in, a strike or a refusal in the course of hisemployment to. transport .or to perform any services,or (u) tothreaten,coerce,or restrain any person engaged in commerce or in anindustry affecting commerce,where in either case an object thereof is-(B) forcing or requiring any person to cease. .handling,transporting.or to cease doing business withany otherperson, or forcing or requiring any other employer to recognizeor bargain with a labor orgainzation as the representative of hisemployees unless such labor organisation has been certified as243. In addition, the stipulation provides for the Adminis-trative Law Judge to render a decision containing findingsof fact and conclusions of law and an appropriate recom-mended order and notice, if necessary. The stipulation isapproved and all the described documents are received inevidence as exhibits in the case. A brief was subsequentlysubmitted by PRMMI, while Respondent and the SeafarersInternationalUnion of North America, Atlantic, Gulf,Lakes and Inland Waters District, AFL-CIO, herein theSIU, rely on their respective briefs filed in Cases 24-CC-195 and 24-CP-51.On December 3, 1975, the General Counsel issued aconsolidated complaint in Cases 5-CC-811 and 5-CP-1075inwhich it is alleged that Respondent violated Section8(b)(4)(i) and (ii)(B) and Section 8(b)(7)(A) of the Act bypicketing the entrance to the Dundalk Marine Terminal, inthe port ofBaltimore,Maryland, from October 3-12, 1975,and the entrance to the Canton Marine Terminal in thesame port from October 10-12, 1975. Respondent alsodenies in its answer that it committed any unfair laborpractices on these occasions. On December 12, 1975, theparties entered into a stipulation which similarly providesthat the charges, the order consolidating cases, the com-plaint and notice of hearing, and the answer together withthe certified record of proceedings in Cases 24-CC-195 and24-CP-51 and the agreed-upon facts contained in thestipulation shall constitute the entirerecord in Cases 5-CC-811 and 5-CP-107 and that no oral testimony or oralargument is necessary or desired by the parties. Thestipulation also provides for the issuanceby the Adminis-trative Law Judge of a decision setting forth his findings offact and conclusions of law and prescribing an appropriateorder and notice if required. This stipulation is alsoapproved and the described documents are received inevidence as exhibits in those cases. All the parties electednot to file additional briefs but to rely on the briefssubmitted by them in the Puerto Rico cases.the representative of such employees under the provisions ofsection9.ProvidedThatnothing contained in this clause (B)shallbe construed to make unlawful, where not otherwiseunlawful, any primary strike or primary picketingInsofar as relevant, Sec 8(bX7) makes it an unfair labor practice for a labororganization or its agents-... to picket or causeto be picketed, or threaten to picketor causeto be picketed, any employerwhere an object thereof isforcing orrequiringan employerto recognize or bargainwith alabor organizationas the representativeof hisemployees,or forcing or requiring theemployees of an employerto accept or select such labor organization astheir collective bargaining representative,unless such labor organizationis currently certified as the representativeof such employees'(A) where the employer has lawfully recognized in accor-dance with thisAct any otherlabor organization and a questionconcerning representationmay not appropriately be raisedunder section9(c) of this Act4The chargein this casewas filed on October 3, 1975, and a copy wasserved on Respondent by registered mail on the same day. It appears thatanother charge,Case 22-CD-278, was also filedto resolvethe underlyingjurisdictional dispute.SThe charge in Case 5-CC-811 was filed on October 2, 1975, a copy ofwhich was servedon Respondentby registered mail on October 6, 1975 Thechargein Case 5-CP-107 was filed on October 6, 1975, a copy ofwhich wassimilarly servedon Respondent on the nextday. Moreover,it appears that acharge inCase 5-CD-216 was also filed to resolve the underlymgjunsdic-tional disputein the above cases NATIONALMARITIME UNIONOn April 1, 1976, I issued an order consolidating theforegoingcasesfor all purposes. Upon the entire consoli-dated and stipulated records, and from my observation ofthe demeanor of the witnesses at the hearing in Cases 24-CC-195 and 24-CP-51, and with due consideration beinggiven tothe arguments advanced by the parties, I make thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESSOF COMPANIES INVOLVEDPRMMI, a Delaware corporation, is engaged in provid-ingmarine transportation and related services betweenPuerto Rico and the mainland of the United States and ininterstate and foreign commerce. It has its principal officeand place of business at the marine dock in Puerto Nuevo,Puerto Rico, and maintains other places of business andport facilities in Elizabeth, New Jersey; Baltimore, Mary-land; and at other locations in the United States. Duringthe past year, PRMMI derived gross revenues in excess of$500,000 from the handling and transportation of cargo ininterstate and foreign commerce in connection with itsservices as manager and operator of vessels and relatedfacilities owned by Puerto Rico Marine Shipping Authori-ty, herein PRMSA, a public corporation. During the sameperiod, PRMMI provided and performed services valued inexcess of $50,000 for companies located outside the State ofNew Jersey.Francisco Vega Otero, Inc., with offices at Isla Grande,Puerto Rico, and Daniel Marrero Ternon of Bayamon,Puerto Rico, are independent trucking companies engagedin the transportation of vans to and from PRMMI premisesfor various firms. Each company derives income in excessof $50,000 annually for such services.John T. Clark and Sons, Inc., a Maryland corporation, isengaged in Baltimore, Maryland, in the business of loadingand unloading vessels owned by companies engaged in thetransportation of cargo in interstate and foreign commerce.It is conceded that PRMMI, PRMSA, Francisco VegaOtero, Inc., John T. Clark and Sons, Inc., and DanielMarrero Temon are and have been at all times materialherein persons engaged in commerce and in industriesaffecting commerce within the meaning of Section 2(1), (6),and (7) and Section 8(b)(4) of the Act.II.THE LABOR ORGANIZATIONS INVOLVED23Ing ocean common carrier freight transportation betweenPuerto Rico and the mainland of the United States. Actingpursuant to its statutory authority, PRMSA acquiredvessels, trailer vans, cargo containers, shore installations,and other facilities from private commercial carriers whichhad previously engaged in such transportation service.Included in its acquisitions were four roll-on/roll-offvessels, the subject of the labor dispute later discussed, andeight lift-on/lift-off vessels.6 Rather than operate the vesselsitself,PRMSA on July 1, 1974, entered into a managementservices contract with PRMMI, an independent privateenterprise, whereby PRMMI undertook to operate the eightLo-Lo vessels for a prescribed fee. On or about October 1,1974, a similar contractual arrangement was made withanother private company, Maritime Transportation Man-agement, Inc., herein MTM, for the operation of the fourRo-Ro vessels. Continuing the contractual collective-bar-gaining relationships the former owners of the vessels hadestablished with different unions, PRMMI manned the Lo-Lo vessels with unlicensed seamen represented by SIU,whileMTM manned its Ro-Ro vessels with unlicensedseamen represented by NMU.Within a year following PRMMI's and MTM's assump-tion of their managerial functions for PRMSA, the latterdecided, effective October 1, 1975, to consolidate bothoperations under the sole management and responsibility ofPRMMI. Accordingly, PRMSA notified PRMMI andMTM of this decision and the contemplated transfer ofMTM's Ro-Rovesselsto PILMMI's expanded operations.As a result, both NMU and SIU put PRMMI on notice thateach demanded the right under its respective fleetwidebargaining contract to man the transferred Ro-Ro vesselswith its unlicensed seamen. Although PRMMI advisedNMU and SIU that it intended to file a suit for adeclaratory judgment in the Federal district court to resolvetheir conflicting claims, it withdrew the suit it had subse-quently instituted at its early stage and notified NMU that,as the Ro-Ro vessels arrived in port, the NMU-representedunlicensed seamen aboard those vessels would be dis-charged and replaced by crews supplied by SIU under itsbargaining contract with PRMMI. NMU reacted byposting on or about October 3, 1975, picket lines atPRMMI's facilities in the ports of San Juan, Puerto Rico;Elizabeth, New Jersey; and Baltimore, Maryland. Picketingcontinued until October 12, 1975, when a temporaryinjunction was issued by the United States District Courtfor Puerto Rico pursuant to Section 10(1) of the Act. DuringThere is no question, and I find, that Respondent NMUqth e picketing, longshoremen represented by the Interna-and SIU are labor organizations within the meaning oftionalLongshoremen's Association honored the picketSection 2(5) of the Act.lines at the ports in Puerto Rico and Baltimore and refusedIII.THEALLEGED UNFAIR LABOR PRACTICESA.Introduction; Issues PresentedTo place theissuesin proper perspective, the followingsequenceof events is helpful; PRMSA is a public corpora-tion established in June 1974 by the legislature of theCommonwealth of Puerto Rico for the purpose of provid-6Roll-on/roll-off andlift-on/lift-ofvessels, respectively known in thetrade asRo-Ro and Lo-Lovessels,are ships whichcarrypreloadedcontainers A Ro-Ro vessel utilizes special ramps on which the containers aretounload and load PRMMIvessels.Moreover, twotrucking firms refused to cross the picket lines at PRMMI'sPuerto Rican port facilities to pick up or deliver vans.As indicated above, the picketing at the ports in PuertoRico and Baltimore is alleged in the Puerto Rico andBaltimore complaints to constitute secondary boycottactivity violative of Section 8(bX4)(i) and (u)(B) of the Actand, in addition, to have a recognitional objective directed"rolled on" and "rolled off'the vesselA Lo-Lo vesselrequires special cranesand shoreside facilitiesto "lift on" and "lift off' thecontainers. 24DECISIONSOF NATIONALLABOR RELATIONS BOARDagainst PRMMI in violation of Section 8(b)(7)(A) of theAct as PRMMI had already lawfully recognized SIU as therepresentative of the unlicensedseamenon board thetransferred Ro-Ro vessels and a question of representationcould not be appropriately raised. As for the picketing atthe Elizabeth, New Jersey, piers, that activity is only allegedto constitute recognitional picketing prohibited by Section8(b)(7)(A) of the Act.,The threshhold question to be resolved is whether theBoard,in itsdiscretion, should extend PRMSA's statutoryexemption as a political subdivision of the Commonwealthof Puerto Rico to PRMMI; decline to assert jurisdiction inthese cases;and dismiss the complaints. The Respondenturgesthat Board precedent supports such a determination,while the General Counsel, PRMMI, and SIU strenuouslyargue that Board law favors a contrary view and theassumption of jurisdiction over PRMMI as an employerengaged incommerce within the meaning of the Act. In anyevent, Respondent's opponents contend that at least bothPRMSA and PRMMI are "persons" entitled by thelanguage of Section 8(b)(4)(B) of the Act to the protectionthat provision affords against secondary boycotts and that,by reason of the Board's plenary jurisdiction, it is empow-ered to decide the related recognitional picketing issueinvolved in the alleged Section 8(b)(7)(A) violation. Focus-ing our attention on the foregoing critical issues, we turn tothe evidence.B.The Evidence1.PRMSA, an instrumentality of theCommonwealth of Puerto Rico; its purposesPRMSA is a public corporation created by the legislatureof Puerto Rico on June 10, 1974,7 for the purpose ofdeveloping and maintaining a maritime transportationsystem principally between Puerto Rico and the mainlandof the United States. As noted in the preamble to the actcreatingPRMSA, the legislature found that the mainte-nance of a maritime transportation system was vital to theeconomy of the Commonwealth and essential to the healthand well-being of its peoples and therefore required"governmental attention to protect the general welfare ofthe Commonwealth" by assuming "an active role in thedirectmg and operating responsibility of maritime transpor-tation."9 To accomplish this objective, the preamble furtherstated that it was the intention of the legislature that thestatutorily created "instrumentality" acquire and operateshipping lines and terminal facilities as "a public service."Accordingly, the statute established PRMSA as"corpo-rate and political body constituting a public corporationand governmental instrumentality" with a governing boardconsisting of seven members appointed by the governor ofPuerto Rico with the consent of the senate. Provision wasalsomade for the Board's appointment of an executivedirector, a secretary, and other officers if deemed necessary.Among other powers vested in PRMSA in order "to carryout and fulfill the purposes and provisions of this act," arethe following powers set forth in section 5(h) and (i) of thestatute:(h) to make and execute agreements, leases, contractsand other instruments necessary or pertinent to theexercise of the powers and functions of . . . [PRMSA]under this Act, with any person, firm, corporation,Federal agency or with any government or politicalbody and with any of its subdivisions, agencies orinstrumentalities;(i) to enter into contracts or other arrangements withany natural or legal person, who is a citizen of theUnited States, for the management of the operations ofany or all the undertakings io subject to the control of. [PRMSA] or for consulting or advisory servicesrelated with the operation of such undertakings.Evidently to avert labor relations difficulties which mightensue from PRMSA's contemplated acquisition of proper-ties from shipping companies, Act No. 62 provides:Section9.CollectiveBargainingAgreements.[PRMSA] . . . shall acknowledge and honor collectivebargaining agreements in force between maritimeshipping companies whose assets it shall acquire andthe workers thereof. Likewise it shall acknowledge thedifferent contracting units existing in their respectiveareas for renegotiating agreements.After PRMSA came into existence, Esteban Davila wasappointed the executive director whose functions includethe implementation of the decisions and determinations ofthe governing board. Assisting him was Deputy ExecutiveDirector Francisco Ramos Acosta (herein Ramos) who leftPRMSA's employ on June 30, 1975.2.PRMSA's acquisition of shipping facilities andequipment; management services contracts withPRMMI and MTMAs contemplated in act No. 62, PRMSA acquiredvessels,trailervans, containers, shore installations, and otherfacilities from a number of private commercial carriers"which formerly engaged in ocean transportation servicebetween Puerto Rico and the mainland of the UnitedrAct No 62,23 L.P.R A. § 3051,et seq8 Sec 26 of act No 62 provides that "[t]his act, being necessary for thewelfareof the Commonwealth and its inhabitants, shall be liberallyconstrued to fulfill the purposes thereof"9According to the testimony of Esteban Davila, the executive director ofPRMSA, act No 62 was enacted because of the dissatisfaction of thegovernment of Puerto Rico with the deterioration in the ocean shippingservices then being rendered by private carriers which adversely affected theeconomic development of Puerto Rico10Sec 3(c) defines "undertaking" to mean "any propertyowned,operated,managed, controlled or used by[PRMSA], within andwithout the geographical boundaries of the Commonwealthin connec-tionwith any of its activities, includingany system or systems, ships,offices, equipment,supplies .facilities. . .marine terminals within andwithout the geographical boundaries of the Commonwealth"Sec11of act No 62 also providesthat "[n ]otwithstanding any otherprovision of this Act, to the contrary, [PRMSAI...is empowered to enterintocontracts,without advertisementfor bids, forvessels,operatingequipment, maritime terminal facilities and personal or management serviceswhich are consistent with prevailing practices in the shipping industry1111These included Sea Land Services,Inc., Seatrain Lines,Inc, andTransamencan Trailer Transport, Inc. NATIONALMARITIME UNIONStates.Among PRMSA's acquisitions were eight Lo-Loand four Ro-Ro vessels,12 the lattervesselsbeing thesubject of the labor dispute later discussed.Acting in accordance with its statutory authority,PRMSA on July 1, 1974, entered into amanagementservicescontractwith PRMMI13 for the operation ofPRMSA's eight Lo-Lo vessels.14 Under this arrangement,PRMSA agreed to furnish all theassetsnecessary forconducting the ocean common carrier service, including thevessels, equipment, terminals, and other facilities. PRMMI,which is designated in the contract as PRMSA's "exclusiveagent," in turn agreed to perform such service efficientlyand economically "and in accordance with such directionsas PRMSA may from time to time" give it. The contractalso provides that PRMSA's responsibilities encompassed,with PRMMI's advice, the development and promulgationof policy "governing the operation and utilization of theFacilities in the Service," including "the establishment ofrates,charges and regulations governing the Service,determination of frequency and patterns of service andports of call, and the adoption and funding of programs toreplace,renewand expand the Facilities." With respect toPRMMI's responsibilities, the contract states:5.. . . Except as otherwise provided herein .. .[PRMMI] shall be the sole manager of the Facilitiesand shall, subject to the policies determined by .. .[PRMSA], be charged with full responsibility for themaintenance,repair,marketing, sales and related sys-tems and operation of the Facilities, and will maintainthe Facilities in good operating condition in accordancewith normal commercial practices. [PRMMI ] . . . will,for the account of [PRMSA], . . . attend to, superviseand perform all matters and details involving theoperation of the Facilities, including the making ofcontracts on behalf of . . . [PRMSA] for the transpor-tation of goods in accordance with published tariffs intheordinary course of common carrier business.[PRMMI] . . . shall employ the masters and crews, aswell asall other operating personnel, including but notlimited to, accounting, billing, stevedoring, chartering,maintenance, repair, and payroll personnel. In so acting... [PRMMI] will adhere to policies established by... [PRMSA].The management contract also grants PRMMI "the soleauthority to engage necessary qualified personnel experi-enced in the maritime industry to operate the Facilities inthe Service in an efficient and economical manner ... .12Five of the Lo-Lo ships were acquired from Sea Land aau three fromSeatram.The Ro-Ro ships, the SSPonce de Leon,SSEric K Holzer,and SSFortaleza,were obtained by PRMSA through the acquisition of stock ofTransamericanTrailer Transport, Inc (herein T TT) which held bareboatcharters onthe first twoand a time charter on the thirdone Later in January1975, PRMSAacquired abareboat charter for a fourth Ro-Ro ship, the SSPuerto RicoA bareboat charter is a lease of the vessel fromthe ownerwithout a crew, whereas atime charteris the leaseof a vessel complete withcrew, fuel, and equipment.13A subsidiary of PRMMI, PuertoRico MarineOperating Company,Inc , is also a party to this contract For the purpose of this case, bothcompanieswillbe referredto as PRMMI PRMMI,itself, is a privatecorporation and a wholly owned subsidiary of McLean Industries, which, inturn, is a subsidiary of R J Reynolds Corporation, Inc NoPRMMIofficersor membersof its board of directors are employed by PRMSA in anycapacity25However, PRMMI agreed "to the extent permitted by law,[to ] exert their best efforts to recruit and train Puerto Ricanpersonnel15for positions of responsibility," and to refrainfrom employing personnel who continue to be employed byany other entity inthe oceanshipping industry without thewritten consent of PRMSA. Other provisions in thecontract deal with PRMMI's submission of reports toPRMSA concerning the costs of operating the facilities,income produced, and other financial matters and operat-ing needs; PRMMI's preparation and submission of abudget to PRMSA with respect to capital and startup costsand subsequent annual budgets "covering all costs, expen-ditures and anticipated revenues in establishing and operat-mg the Service"; PRMSA's supplying PRMMI with suffi-cient funds required to manage the facilities and operation;PRMMI's responsibility for collecting and depositingrevenuesfor PRMSA's account and for disbursing fundswith budget limitations for all costs and expenditures;PRMSA's inspection and audit of PRMMI's records;PRMSA's delegation to PRMMI of the power to enter intocontracts binding on the former for "items or servicesamounting to $50,000 or lessfor each such item or service";a complicated formula for computing the management feeto be paid to PRMMI above a minimum; and PRMMI'scommitment, without PRMSA'spermission,not to engagein any otherbusinessor transactions. Finally, the contractprescribes an arbitration procedure for the settlement ofdisputes arising between PRMSA and PRMMI.16On November 8, 1974, "to legally validate the appoint-mentof . . . [PRMMI] as . . . agent of" PRMSA, asprovidedin the managementservices contract, PRMSAexecuted a power of attorney pursuant to its statutoryauthority to appointan agent to manageand operate oceancommon carrier service between Puerto Rico and theUnited States mainland "as an instrumentality of .. .[PRMSA] in the performance by . . . [PRMSA] of theaforementioned duties." In this document, G. P. Toomey,as president of PRMMI, was designated the attorney-in-fact "tomanagedesignatedvessels,equipment, terminalsand otherassets,facilities and systems owned, leased orchartered by" PRMSA. The document further empoweredPRMMI in the name and on behalf of PRMSA to"administerand managethe Facilities both within andwithout the Commonwealth of Puerto Rico and in generalto represent . . . [PRMSA] in all kinds of acts andtransactions which may be necessary or convenient in thenormal, ordinary conduct of the Service." Consistent withthemanagementservicescontract, additional authority14According to PRMSA'sexecutivedirector,Davila, the contractoriginally contemplatedthat PRMMIwould be thesole managingcompany.However,because difficultiesdevelopedin connectionwith the acquisitionof theRo-Ro vesselsthrough a TIT stocktransaction,PRMSA subsequentlyentered into a management services contractwith MTM, an affiliate of TTT,covering theRo-Ro vessels15The contract definesPuerto Rican personnel as includinga citizen ofthe United States who has residedin PuertoRico for the past 5 years Thereisalso a clausein the contractrecognizingPRMSA's right to reviewPRMMI'semploymentcontractswith employees whose salaryexceeds$35,000IsFor a furtherdetailedaccount ofthe parties' management servicescontractseePuerto Rico Marine Management, Inc v InternationalLongshore-men's Association,AFL-CIO,398 F Supp. 118, 121-122 (D C P R, 1975) 26DECISIONSOF NATIONALLABOR RELATIONS BOARDvested in PRMMI was acknowledged in the power ofattorney.On or about September 26, 074, PRMSA also enteredinto a management services contract with MTM,17 coveringthe managementand operation of the four Ro-Ro vesselshere involved and related facilities. This contract wassimilar to PRMMI's with one significant provision notcontained in the PRMMI document. This clause providedfor the establishment of a joint management committee toconsider the centralization of such functions as marketing,sales,cargo allocation and booking, billing, accounting,insurance,equipment control and dispatch, and pricing.PRMSA, however, retained the right to "make the finaldecisions regarding any centralization and combination"and to assignany of these functions "to any agent of ...[PRMSA] or to . . . [PRMSA] itself."3.PRMMI's operation of the Lo-Lo vessels; itscollective-bargaining relationship with SIU andother unions; its employment relations withemployeesAs indicated above, on October 1, 1974, PRMMI tookover PRMSA's eight Lo-Lo vessels and commenced itsshipping operations, utilizing the latter's terminals andother equipment and facilities in the ports of Puerto Ricoand the United States mainland, as provided in themanagementservices contract. Although PRMSA desig-nated the original ocean routes for the vessels, PRMMI, asoperationsmanager, alone determines their sailing sche-dules, time in port, "turnarounds," loading and unloadingtime allocations, the number of employees to do such work,and the time, necessity, and the companies to perform shiprepairs. Among other things, PRMMI handles and adjustscustomer complaints.Prior to PRMSA's acquisition of these Lo-Lo vessels, theformer owners were parties to successive fleetwide collec-tive-bargaining contracts with SIU covering the unlicensedpersonnel aboard these ships.When PRMMI assumedmanagement of the vessels, it adopted the terms of SIU'sthen current contract and continued to recognize thatorganization as the representative of the unlicensed seamenaboard the ships. Upon the expiration of that contract,PRMMI entered into a new fleetwide contract with SIU fora term from June 16, 1975, to June 1978.18 This was thecontract in effect at the time of the subsequent work disputebetween NMU and SIU over manning the Ro-Ro vesselsgiving riseto the unfair labor practices charged herein.PRMMI employs some 2,200 to 2,400 employees in itsoperations, including the personnel aboard the vessels. Ithas its own labor relations department headed by SergioCasaine, Jr., the corporate director of labor relations, who isresponsible for all matters pertaining to labor relations inall places where PRMMI does business.19 There are threeemployees in the labor relations department assisting17Another party to the MTM contract is Trans Ocean TransportationExecutives Management,Inc., its parent corporation.isActually, in accordance with industry practice, this contract wasnegotiatedwith SIU by a committee of representatives of a multiemployergroup known as American Maritime Association of which PRMMI is amember Captain Murray, PRMMI's general manager of marine operations,was amember of the negotiating committee. The recognition clause in thiscontract(art I, sec.I) reads as followsCasaine who, in turn, reports to PRMMI's president.Through this department, PRMMI has entered into ap-proximately 37 separate collective-bargaining agreementswith various unions, including SIU, covering differentclassifications of employees, either as a result of negotia-tions by PRMMI itself or by multiemployer associations onits behalf.With respect to the unlicensed personnel, with which weare mainly concerned, there is no serious question that it isPRMMI, not PRMSA, which is responsible for and directsits day-to-day labor relations with these employees. Essen-tially,themany terms and conditions of employmentgoverning the unlicensedseamen areembodied in thebargaining contract PRMMI negotiated, through Amen-can Maritime Association, with SIU. PRMMI hires unli-censed seamen through SIU's hiring hall and has theauthority to discharge, discipline, promote, and demotethem. It directs and supervisesseamen intheir assignedwork and evaluates their work performance. It entertainsand adjusts their grievances. It pays them their wages andmakes pension and welfare contributions for the benefit ofthe seamenand withholds money from their earnings forFederal taxes and social security. A similar employer-employee relationship with respect to PRMMI's otheremployees exists without any participation by PRMSA.4.MTM's Ro-Ro operations; its bargainingrelationship with NMUWith PRMMI managing the Lo-Lo operations forPRMSA, MTM at thesame timeundertook to conductPRMSA's Ro-Ro operations. The latter vessels, four innumber, were manned by unlicensed seamen representedbyNMU pursuant to successive collective-bargainingcontracts with the prior owner of these vessels dating backto about 1966. When MTM began operating these Ro-Rovessels, it adopted the then existing 1972 NMU contract,which was due to expire on June 15, 1975, and signed acopy for NMU on December 20, 1974 "as Agent andEmployer."The preceding day, NMU sent PRMSA a letter, advisingit that NMU was the exclusive bargaining representative"for the unlicensed personnel employed on board vesselsnow owned by the Commonwealth of Puerto Rico andwhich were formerly owned by" TTT. The letter alsoinformed PRMSA that before the expiration of the currentcontract on June 15, 1975, a copy of which was enclosed, itwould be notified when negotiations for a new contractwould begin. In addition, the letter requested PRMSA toacknowledge the terms and conditions of the presentcontract to be effective until the execution of a newcontract and that the "Commonwealth of Puerto Rico asthe owner of the vessels in question agrees to be bound bythese terms and conditions." In closing, the letter requestedPRMSA to indicate its acceptance of this paragraph byThe Company recognizes the Union as the sole and exclusive bargainingrepresentative of all Unlicensed Personnel employed on board Amen-can-flag vessels owned or operated by the Company or its subsidiaries19At the time of the hearing, PRMMI operated in seven ports of theUnited States and Puerto Rico The port managers of six of the United Statesports are responsible and report to Casaine, as does the manager of laborrelations in Puerto Rico NATIONALMARITIMEUNION27countersigningthe letterin a spacecontaining the name"Commonwealth of Puerto Rico." Subsequently, the letterwas signedby MTM, as agent and employer, and byPRMSA's deputy executive director,Ramos,under thetyped name, "Commonwealth of Puerto Rico," with "asowner" inserted by hand. At some undisclosed timePRMSA's executive director, Davila, endorsed on theNMU contract, which MTM had already adopted andsigned,the notation that PRMSA "and/or its agentsrecognizeand guarantee this agreement once the companysigning ithas been acquired." Davila testified that he signedthe agreementsolely to guarantee MTM's financial obliga-tion thereunder.Negotiations for a new NMU contract to succeed the oneexpiring onJune 15, 1975, were instituted in January 1975.In accordance with industry practice, these negotiationswere conducted between NMU and an employer groupknown asMaritime Service Committee of which neitherMTM nor PRMSA was a member. However, historically,nonaffiliated shipping companies would adopt the contractultimately consummated by those parties. No new agree-ment having yet been reached at this time, MTM andNMU on April 18, 1975, executed a form "Memorandumof Understanding" whereby the then expiring contract wasextended to such time as the NMU entered into a "renewalof its Collective Bargaining Agreement with the companiesrepresentedby the Maritime Service Committee." Thememorandumfurther provided that MTM agree to executeand be bound byanyagreement eventually negotiated bythe NMU and the Maritime Service Committee as of theeffective date thereof. This document was not signed byPRMSA. Nor am I convinced from my appraisal of thetestimony that MTM was directed to sign thememoran-dum by any official of PRMSA,20 although CaptainSzolkowski,MTM's senior vice president of operations,who had attended the contract negotiationssessions inApril and May 1975, sent copies of his written reports toPRMSA's deputy exeuctive director, Ramos, at the latter'srequest.In June 1975, NMU and Maritime Service Committeearrived atan agreement.A memorandum of understandingdated June 3, 1975, extending the expiring contract fromJune16, 1975, through June, 15, 1978, was thereafterprepared.On June 13, 1975, NMU sent copies of thismemorandumof understanding to PRMSA with a requestthat two copies signed by "an authorized officer of thecompany" be returned. PRMSA, however, forwarded theletterand contents to MTM with a note, inviting itsattention "to attached self-explanatory correspondence,"and stating that the matter be "handle[d] accordingly andthat a signed copy be "allow[ed ] us ... for our records."On July 14, 1975, MTM transmitted two copies of thememorandum signed by it.5.The consolidation of the Ro-Ro and Lo-Looperations; subsequent eventsOn July 24, 1975, PRMSA wrote to MTM that itintended to exercise its right under the parties' managementservices contract "to centralize in a single managementcompany certain functions" now being performed byPRMMI and MTM and, accordingly, to assign to PRMMIcertain of MTM's functions, effective October 1, 1975. Theletter further proposed a meeting to discuss the best way toaccomplish this objective and to identify new positions atPRMMI which "might be available" to MTM employeeswho should be given "priority." By letter dated August 26,1975, PRMSA formally notified PRMMI of its appoint-ment as "sole authorized management company for allshore side operations and related activities."Manifestly,this encompassed the operation of the four Ro-Ro vesselsthen being run by MTM.Subsequently, PRMSA's executive director, Davila, hadseveralmeetings with NMU representatives at which thesubject of the retention of NMU-represented unlicensedseamen aboard the Ro-Ro vessels was discussed. At onemeeting before September 9, 1975, Davila assured theNMU representatives that the Commonwealth of PuertoRico would do everything it could to see that no one washurt in the course of the operational consolidation "as faras possible within the realities and possibilities." At theSeptember 9 meeting, Davila expressed the belief that theNMU seamen would remain employed aboard the Ro-Rovessels.Davila based this opinion on the fact that he hadbeen led to believe that a voluntary arrangement could beworked out between SIU and NMU to maintain the statusquo. However, such an arrangement never materialized foron September 24, 1975, PRMMI sent the following wire toNMU and SIU:This is to inform that PRMMI intends to file an actionin Federal Court for a Declaratory Judgment establish-ing the legal rights of the NMU and SIU to crew thefour ships to be transferred from MTM on October 1,1975. PRMMI will take no position on which contractprevails but will ask the Court to maintain a status quowhile the determination is being made.NMU promptly responded with the following wiredirected to both PRMMI and PRMSA:We have PRMMI's wire advising of an action inFederal Court to determine right of NMU to crew thefour ships proposed to be transferred from MTM on10/1/75.Such action is not necessary and wouldimproperly interfere with NMU's existing legal rights.Under Section 9 of Act 62 of June 10, 1974, PRMSA isobligated to honor existing maritime labor agreementand any renegotiation of such agreements.21 Underdecision of U.S. District Court for Puerto Rico in20 Indeed, in a letter dated April 18, 1975, sent by MTM's president,CollectiveBargainingAgreements. The Authority [PRMSA] shallRoberto Lugo, to Deputy Executive Director Ramos, Lugo explained theacknowledge and honor collective bargaining agreements in forcereasons for signing the April 18, 1975, memorandum of understanding Nobetween maritime shipping companies whose assets it shall acquire andmention is made of any directions received from PRMSA.theworkers thereof.Likewise it shall acknowledge the differentcontracting units existing in their respective areas for renegotiatingagreements. 28DECISIONSOF NATIONALLABOR RELATIONS BOARDPRMMIv. ILA, Local 1575 decided May 20, 1975, theemployer of maritime employ ees on PRMSA ships isPRMSA itself.Accordingly,the law is clear that PRMSA and itsagents are obligated to honor NMU's contract rights onthe four ships.We urge you to honor NMU's contractual rights byacknowledging NMU's contract regardless of whetheror not ships are transferred.As youcan well understandNMU will take all necessary legal action to protect itsrights and the rights of its members.SIU also made a telegraphic claim upon PRMMI to theunlicensed seamen's jobs aboard the Ro-Ro vessels in thesewords:This is to acknowledge receipt of your telegram notify-ing usthat PRMMI intends to file an action in FederalCourt for Declaratory Judgment and that PRMMI willtake no position as to which contract is applicable to thecrew on the four ships to be transferred from MTM onOctober 1, 1975. Under the collective bargainingagreementbetween the SIUAAG and your company aswell asunder applicable law we are the exclusivecollective bargaining representative of the unlicensedcrew membersaboard the vessels owned or operated byPRMMI or its subsidiaries.We shall therefore beprepared to man the above four vessels on October 1,1975. Your failure to crew these vessels pursuant to ourcollective bargainingagreementwill be a breach of ourcontract and a violation of applicable law.As it had indicated it would do, PRMMI, on September30, 1975,22 institutedan action in the United States DistrictCourt for the Southern District of New York in which itsought a declaratory judgment as to whether NMU or SIUshould represent the unlicensed crewmembers employedaboard the Ro-Rovessels.In addition, PRMMI sought atemporaryrestrainingorder retaining the NMU crewsaboard those ships pending the final outcome of the case.On October 1, 1975, the court,sua sponte,ordered the casetransferred to the United States District Court for theDistrict of Puerto Rico, without acting on the request for atemporaryrestrainingorder.The next day, PRMMIwithdrew its action.On October 1, PRMMI assumed management of the Ro-Ro vesselsand related facilities and notified NMu that asthese vesselsarrived in port the NMU-represented crewswould be discharged and replaced t y SIU-representedunlicensed seamen pursuant to PRMMI's fleetwide con-tractwith the latter organization. The following daytermination noticeswere issued to the NMU-respresentedcrews on board three of thosevessels.2322On that and subsequent days,NMU and PRMSA representatives metwith the governor of Puerto Rico to find a solution to the work disputeproblem but without success23The fourth Ro-Ro ship was the SSFortaleza,which was still underbareboat charter toTTT, anNMU contract company, and its NMU-represented crew remained aboard that ship6.Picketing at the ports in Puerto Rico,Elizabeth,New Jersey; and Baltimore, MarylandOn or about October 2, 1975, in anticipation of the arrivalthe next day of the Ro-Rovessel, SSFortaleza,RespondentNMU briefly picketed in front of the PRMMI-operateddock facilities of PRMSA in Puerto Nuevo, Puerto Rico.24Upon this ships' scheduled arrival on October 3, NMUestablished and directed a 75-80 man picket line at thesame location. It appears that on this and subsequent daysseveral Lo-Lo vessels and another Ro-Ro vessel tied up atthose docks.Without distinguishing between Ro-Ro andLo-Lo vessels, the pickets carriedsignsprotesting, inSpanish, "PRMSA refuses to negotiate in good faith withNational Maritime Union, AFL-CIO," and banners bear-ing the Respondent NMU's name. As a result of thepicketing,PRMMI's longshoremen represented by theInternationalLongshoremen'sAssociation,withwhichPRMMI had a bargaining contract, refused to cross thepicket line to load or unload any of the docked vessels. Inaddition, on October 3, when two truckdnvers employed byFrancisco Vega Otero, Inc., drove their trucks up to thegatesto PRMMI's Ro-Ro facilities to pick up or delivervans, they refrained from entering. On this day also,another truck driven by the owner of an independenttrucking firm, DanielMarrero Temon, approached thegate to pick up a van but stopped about 60 feet away whenthedrivernoticed the picket line. At this point, anindividual, who had left the picket line, accosted the driver,identified himself as a member of the Respondent, handedhim one of the leaflets he was carrying, and stated that if heentered the gate he would do so at his own risk and sufferthe consequences. The driver thereupon did not enter thegate.Until the issuance of a restraining order by the UnitedStatesDistrictCourt for the District of Puerto Rico onOctober 12, PRMMI's operations on these piers were at acomplete standstill.At theBaltimore,Maryland, port,25 the following oc-curred:On October 3, 1975, and continuously thereafteruntilOctober 12, 1975, NMU established and conductedpicket lines at the entrance to the Dundalk MarineTerminal. On October 10 and continuously thereafter untilOctober 12, 1975, NMU established and maintained picketlinesat the entrances to the Canton Marine Terminal.Apparently, PRMMI utilized the dock facilities at theselocations.26 The signs camed by the pickets stated:Seamen locked out by PRMSA. This disputeagainstMV Carolina only - Refuses to bargain in good faithwith NMU - We have no dispute with any otheremployer on thissite.National Maritime Union, AFL-CIO.Othersignscarriedby pickets contained the words,"PRMSA and Its Agents," immediately after the words"locked out" and before the words, "This dispute against."24PRMSA hasits officesin the Banco de Ponce Building in Hato Rey,Puerto Rico,where it employsitsown office staff Thefacts concerningpicketing in PuertoRico relateto Cases 24-CC-195 and 24-CP-5125The episodes at this portrelate to Cases5-CC-811 and 5-CP-10726The stipulationof the parties in the Baltimore casesdoes not identifythe ownership of the twoterminals NATIONALMARITIME UNION29While the picketing was in progress, Longshoremenrepresented by International Longshoremen's Association,who were referred to the Dundalk Marine Terminal byJohn T. Clark and Sons, Inc., pursuant to orders placed byPRMMI to perform work connected with the M/V Caroli-na, appeared at the entrance but refused to cross the picketline.This vessel was evidently one of the Lo-Lovesselswhich PRMMI operated under its management servicescontract with PRMSA and was the only PRMMI-operatedship to dock there during the picketing. However, long-shoremendid cross, the picket line and performed workconnectedwith other vessels berthed at this terminal.It also appears that from October 1 - 4, 1975, the SSPuerto Rico,a Ro-Ro vessel, was berthed at the CantonMarine Terminal. Although the NMU-represented crews,who had previously manned that vessel for MTM, wereordered by PRMMI to leave the ship, they refused.However, on October 4 the seamen complied with an orderissued by the UnitedStatesDistrict Court for the District ofMaryland in a possessory libel proceeding instituted byPRMMI.At the PRMMI piers in Port Elizabeth, New Jersey, theRespondent established and maintained pickets from on orabout October 3 to on or about October 10, 1975.27 Duringthat period two of PRMMI's vessels, not otherwise identi-fied, were docked. The signs carried by the pickets at thislocation read, as follows:Seamen locked out. PRMSA and its agents refuse tobargain in good faith with NMU - We have no disputewith any other employer on this site. National MaritimeUnion, AFL-CIO.Since theissuanceof a temporary restraining order by theUnited States District Court for the District of Puerto Ricoon October 12, 1975, picketing has ceased at the three portsmentioned above.C.Analysis;Concluding Findings1.With respect to the Board's jurisdictionIt cannot seriously be denied that PRMMI, in the trueand literalsenseof the word, is engaged in commerce whichthe Act is designed to protect from interruption caused bythe unfair labor practices listed therein, unless the Boardlacks jurisdiction because PRMMI is not an employerwithin the meaning of Section 2(2) of the Act or by reasonof the fact that it shares the statutory exemption ofPRMSA, a conceded political subdivision. Section 2(2) of27This picketing relates toCase 22-CP-24328The Board, as a matter ofpolicy, hasalso excepted from the coverageof the Act the noncommercial activities of educational,charitable, andreligious institutions.Office EmployeesInternationalUnion, Local No 11(Oregon Teamsters) v. N.L R. R,353 U.S. 313, 318-319 (1957).29N L.R B v. The NaturalGas UtilityDistrictof Hawkins County,Tennessee,402 U.S.600,604-605 (1971).30.'SIU suggests that the question whether PRMSA itself is a politicalsubdivision is not free from doubt because the Commonwealth of PuertoRico is. technically not a State-1 find nothing in the Act or legislative historyto indicate that Congress intended to subject the Commonwealth or itspolitical subdivisions to the Board's jurisdictionRaymond JCompton v.NationalMaritimeUnion of America, AFL-CIO,533 F.2d 1270 (CA 1,1976);PuertoRicoMarine Management,Inc v.International Longshoremen'sAssociation; AFL-CIO,398F Supp.118 (1975)theAct defines the term "employer" as including "anyperson acting as an agent of an employer, directly orindirectly." It specifically excludes,inter alia,"the UnitedStates or any wholly owned Government corporation ...or any State or political subdivision _ thereof. , .. ° 28Noting that the term "political subdivision" is not definedin the Act, the Supreme Court,in N.L.R.B. v. The NaturalGas Utility District,29cited theBoard's interpretation of thepolitical subdivision exemption as limited "to entities thatare either (1) created directly by thestate, so as to constitutedepartments or administrative arms of the government, or(2) administered by individuals who are responsible topublic officials or to the general electorate."It isundisputed, except possibly by SIU,30 that PRMSAis a political subdivision and thus not a statutory "employ-er" subject to the Act. On the other hand, as will later bediscussed, PRMMI possesses the traditional and conven-tional attributes of an employerin itsrelations with its ownemployeesandhence is an "employer" within the meaningof Section 2(2) of the Act. However, the critical questionremains whether, as, the manager and operator of PRMSA'scommercial shipping operations, PRMMI should share inPRMSA's governmental exemption, albeit unwillingly-and be viewed as an employer over whom the Board, in theexercise of its discretion, should decline jurisdiction. Astudy of Board cases does not furnish an easy, ready answerto this question.The Board has extended the jurisdiction exemption of agovernmental entity or political subdivision, as well as ofother exempt institutions, to a private contractor whofurnishes services to the exempt entity where the exemptentityreservesand exercises such substantial control overthe services and labor relations of the contractor as torender it impossible for the contractor to bargain effectivelywith any union concerningwages,hours, and otheressential terms and conditions of employment 31 In theBoard's opinion, to assert jurisdiction in such a situationwhere there is not enough authority over labor relationsreposed in the contractor to enable him to satisfy thebargaining obligation prescribed in the Act would be afutile gesture and not effectuate any statutory purpose.32On the other hand, where the exempt entity does notpossess decisive authority over the contractor's employ-ment and labor relations policies but the contractor,instead, retains sufficient autonomy and control over hisemployees' working conditions to make collective bargain-ing an efficacious and realistic process, the Board hasfollowed two approaches in determining whether to assertjurisdiciton over the contractor or to extend to him the31The reference to bargaming'capability in this principle is due to the factthat the jurisdiction problemusually-although not always-anses in aunion representation context. Consistent with the above principle, the Boardhas declined to assertjurisdiction in the followingcases:YoungWomen'sChristianAssociationofMetropolitanChicago,221NLRB 262 (1975)(operator of day carecenters runfor a city),ARA Services, Inc, 221NLRB64 (1975) (contractorfurnishing automotivefleet maintenanceservices to acounty);Current Construction Corp and Samuel M, Wagner,209 NLRB 718(1974) (contractor performing-tree servicesfor city park department);OhioInns, Inc.,205 NLRB 528 (1973) (operatorof a vacationlodge in apark for astate);see alsoRural FireProtectionCompany,216 NLRB 584 (1975).32Herbert Harvey, Inc. v. N.L R.R,424 F.2d 770,774-775 (C.A.D.C.,1969), enfg. 171 NLRB 238 (1968). 30DECISIONSOF NATIONALLABOR RELATIONS BOARDexemption from coverage of the Act enjoyed by the exemptentity.Manifestly, this determination is purely a discretion-ary one for the Board to make. In the early cases-and,indeed, even in more recent ones-the Board resolved thejurisdictional issue on the basis of whether or not a trueemployer-employee relationship existed between the con-tractor and his workers as to constitute him an "employer"within the statutory definition, regardless of the nature ofthe relationship between the contractor's services and thegovernmental entity's functions.Where an employer-em-ployee status was found to exist, jurisdiction was assert-ed; 33 otherwise, the contractor was treated as an entityexempt from the Board's jurisdiction. Relevant to aninquiry regarding the question of employer status under theAct have been such familiar factors as the contractor's rightto hire, discharge, discipline, promote, demote, supervise,and direct the employees involved; to fix and pay theirwages; and to provide vacations, sick leave, and otherfringe benefits.34Obviously, this list is not exhaustive.Significantly, the cited cases also establish that a finding ofstatutory employer is not precluded simply because theexempt entity might place upon the contractor budgetarylimitationsor other controls respecting employee wagesand fringe benefits, especially where the contractor per-forms the services on a cost-plus-fee basis. Nor, under thesecases,isemployer status negated by the fact that someregulatory controls over operations or working conditionsmight be imposed. In short, the Board has held that acontractor does not become an agent or instrumentality ofa governmental entity vested with the latter's exemptionfrom Board jurisdiction so long as the controls andlimitationsplaced upon the contractor are not of the type tofrustrate potential collective bargaining.The other approach to determine whether jurisdictionshould be asserted is the more recent so-called intimatelyconnected test which, if met, results in the contractorsharing the exemption of the political entity or otherexempt institution. Explaining this test, the Board, in the33Cosmopolitan Shipping Company, Inc,2 N LRB 759(1937) (contractormanaged and operated vessels ownedby the United Statesin transportingfreight betweenthe UnitedStates andFrancefor the government and privateinterests),N LR B v William H Carroll,120 F 2d 457 (C.A I, 1941)(Government contractortransporting U S mails ininterstate commerce),American HawaiianSteamshipCompany,41NLRB 425 (1942) (companyoperated vessels requisitionedby Maritime Commissionand assigned toArmy and Navy for transportinglease-lend materials andtroops);Roane-AndersonCompany, 71NLRB 266 (1946) (Government contractor performedforOak Ridge,Tennessee,townsiteand military reservationmaintenanceand other functions,including fireand policeprotection, "closely analo-gous"to those performed by municipal corporations),AmericanSmeltingand Refining Company (ColoradoPlateau UraniumOre Project),92 NLRB1451 (1951) (Government contractor operated uranium ore project forAtomic Energy Commission),Great Southern Chemical Corporation,96NLRB 1013 (1951) (Government contractor operatedplantfor Reconstruc-tion FinanceCorporation),Garner Aviation Service Corporation and Lynch-burgAir Transport & Sales Corporation,101NLRB 517 (1952) (contractorunder contract with Government to operatefacility fortraining aviationcadets),Howard Johnson, Inc of New Jersey and Howard Johnson Company,135 NLRB 1260 (1962), enfd317 F 2d I (C A 3, 1963), cert denied 375 U.S920 (contractor operated turnpike restaurantsunder contractwith exemptNew Jersey Turnpike Authority), WoodsHole Oceanographicinstitution,143NLRB568 (1963) (nonprofitmarine research organizationunder contractwith government),YosemitePark and Curry Co,172 NLRB 1740 (1968)(contractor operated hotels, restaurants,etc, undercontract with NationalPark Service,Departmentof Interior),Culinary Alliance and Hotel ServiceEmployees Union Local 402 (San Diego Civic Facilities Corporation),175oft-citedHerbertHarvey35 case, stated that, with onepossible exception, it has:... uniformly held that the assertion of jurisdictionover a contractor providing services for an institutionexempted from the process of the Act is dependentupon the relationship of the services performed to theexempted functions of the institution.Where theservices are intimately connected with the exemptedoperations of the institution, the Board has found thatthe contractor shares the exemption; on the other hand,where the services are not essential to such operationsthe Board has found that the contractor is not exemptand asserts jurisdiction over the contractor's activities.By so doing the Board is enabled to strike a balancebetween the congressional policy of excluding thenoncommercial charitable and educational activities ofinstitutions and the policy of the statute to encouragecollective bargaining-one of the fundamental purposesof the Act.This test is certainly not a precise one susceptible ofmechanical application. Indeed, in one case the Boardasserted jurisdiction over the service contractors, "despitethe close connection of the [forest firefighting] activities ofthe . . . [contractors] with the purposes and operations" ofthe exempt federal and state agencies involved.36 Conse-quently, whether or not the application of this test leads tothe assertion of jurisdiction must depend upon the facts andcircumstances of the particular case with the view ofaccommodating the competing policies of the Act pertain-ing to the rights and benefits conferred upon employees onthe one hand, ands( the immunity from the Board's junsdic-tion granted governmental and other designatedentities onthe other. Included among the factors considered in theapplication of the "intunately connected" test are thenature of the contractor's services with relation to thefunctions of the exempt entity; whether these activitiesconcern traditional,essentialgovernmental functions asNLRB 161(1969), (nonprofitcorporationperformedfor city services innatureof those performed by Chamber of Commerce),MarianasStevedoring& Development Co, Inc,182 NLRB 1043 (1970) (employer of alien contractworkers under contract withUS Navy to repair naval vessels at USfacilities inGuam),Trans-East Air, Inc,189 NLRB 185(1971) (employeroperated BangorAirport underlease agreement with municipality),Sis-QFlying Service, Inc,197 NLRB 195 (1972) (employerunder contract withForestryServiceof U.S.Departmentof Commerce and California Divisionof Forestryto furnishforest firefightingservices),Ja-Ce Company, Inc,205NLRB 578 (1973) (employer undercontractwith exempt schooldistrict toprovide foodservices in public schools),The BuffaloGeneralHospital,218NLRB 1090 (1975) (nonprofithospital engagedin providingmental healthservices pursuantto contractwithcounty),BDM Services Company,218NLRB 1181(1975) (contractorundercontractwithArmy to providescientific advice in engineering and technicalsupport for the development ofArmy tactics, organization,and equipment)34N L R B v EC Atkins & Company,331 U.S 398, 403,et seq(1947)and casescited in fn 33,supra35Herbert Harvey, Inc,171 NLRB 238, 239-240 (1968), on remand enfd.424 F 2d 770 (C A.D C, 1969) Although theBoard acceptedthe finding ofthe court ofappeals that the contractor and the exempt institution, the WorldBank,were jointemployers of the former's employees, it concluded thatthere was no intimate connection between the contractor's maintenanceservicesm the building housing the World Bank and the World Bank'sinternational investment activities and that therefore jurisdiction should beasserted36Sis-QFlyingService, supraat 196 NATIONALMARITIMEUNION31distinguishedfrom purely commercial operations; and thedegree of control exercised by the exempt entity over thecontractor's operations, his labor relations policies, and theworking conditionsof his employees.37Of specialsignificancein resolving the jurisdiction issuein this case is the Board's treatment of the nature of theexempt entity's, functions and the contractor's services. InRural,supra,theBoard declined jurisdiction over anemployer, who furnished firefightingservicesto the city ofScottsdale,and permitted him to share in the city'sexemption from the coverage of the Act. In so holding, theBoard found (at 586) that, not only were theseservices"intimately related to Scottsdale's municipal purposes," but"[i ]ndeed,more than being a service which is merelyintimately related to Scottsdale'smunicipal functionswithin the meaning of the cases, the firefighting serviceherein is itself an essential municipal function whichScottsdale, - instead of performing directly with its ownemployees, delegated to the. Employer to perform on itsbehalf,making available its facilities and equipment forthat purpose." 35The limited scope of theRuralholding is indicated insubsequentcases.Thus, inBishop Randall Hospital, supra,the Board refused to apply theRuralholding and, extendthe State'sexemption to the lease-operator of a countymemorial hospital on the ground that there was "nointimateconnection" between the services provided by thelessee and"the allegedly exempt operations of the Hospi-tal."Noting that "the operation of a hospital is [not]necessarily a `governmental function,' " even though thestate law characterized it as such, the Board found that thelesseeoperated the hospital as "an essentially privateventure with insufficient identity with or relationship'to theState. . . to support the conclusion that the Hospital is anexempt governmental employer under-the Act." InW. F.Lane, supra,the Board also found theRuraldecisioninapplicable and asserted jurisdiction over the employerwho transported alcoholic beverages for the State's exemptregulatory agency. The Board held that the contractor'sserviceswere not so intimately connected with the State'sexempted operations as to warrant granting the State's 2(2)exemptionto Lane, distinguishing this case fromRuralonthe-ground that the "State's control of intoxicating liquorsis [not]a function comparable to the firefighting service intheRuralcasewhich is a universally recognized govern-mental function." 3937Crotty Brothers, N Y., Inc,146 NLRB 755 (1964);The Prophet Co,150NLRB 1559 (1965);The Horn & Hardart Company,154 NLRB 1368 (1965),Bay Ran Maintenance Corporation of New York,161 NLRB 820 (1966); Sis-Q, supra, Slater Corporation,197 NLRB 1282 (1972);Massachusetts Societyfor Prevention of Crueltyto Animals,203 NLRB 98 (1973);Ja-Ce Company,Inc., supra,Rural Fire Protection Company,216 NLRB 584 (1975);ToledoDistrict Nurse Association,216 NLRB 743 (1975);Bishop Randall Hospital,217 N LRB 1129(1975);W.F. Lane & Associates,Inc., 218 NLRB 391 (1975);BDM Services Company,218 NLRB 1181 (1975);Mental Health Services-Erie County South East Corp.V, 220 N LRB 96 (1975);Transit Systems, Inc.,221 NLRB 299 (1975);Grey Nuns of the Sacred Heart,221 NLRB 1215(1975);Children's Hospital of Pittsburgh,222 NLRB 588 (1976); Highview,Incorporated,223 NLRB 646 (1976).38CompareSis-Q, supra,where the Board found insufficient reason towithhold jurisdiction over contractors who furnished forest firefightingservices to Federal and state agencies whose functions encompassed suchservices.Subsequently, inGrey Nuns, supra,the Board acceptedjurisdictionover a nonprofit corporation operating aborough hospital serving Alaskans, welfare recipients, andother residents because there was no such intimate connec-tion "with the municipal functions of the local government"to warrant the operator's sharing the latter's exemption. Inreaching that conclusion, the Board said (221 NLRB at1216):The instant case therefore places before us the questionof whether or not for purposes of our jurisdiction theprovision of health care is a service essential- to theoperation of a local government. In accord with therecently issued decision in:Bishop Randall Hospital, wefind that the operation of a hospital is not necessarily so.basic or traditional a municipal function as to warrant ourdeclining to assert jurisdiction.We note especially thatthe existence of municipalities whose health care needsare serviced by otherthanlocal government hospitals isin no sense rare; however, the existence of municipali-tieswhosefire and police protection is exclusivelyprovided by private contractors is indisputedly theexception rather than the rule. . . . Finally, we observethat governments in varying degrees often engage inactivities paralleled by employers in the private sector.However, we are unwilling to find that a government'smereparticipation in an activity per se constitutes a basisfor concluding such activity to be an essential governmentfunction.The scope ofRural Fire Protectionis clearlynot so broad as to dictate this result and accordingly wefind it does not control the instant case. [Emphasissupplied.]40Apparently consistent with these decisions, the Board, inTransit Systems, supra,followedRuraland permitted theoperator and manager of a mass transit bus system undercontract with the Transit Commission, which had beenmandated by the state legislature to run a transportationsystem in three cities,, to share in the latter's exemption fromcoverage of the Act. It-is reasonable to infer that the Board,in reaching its conclusion, viewed the mass urban transitsystem as a commonly recognized essential municipal orgovernmental function.4iRespondent contends that the Board should declinejurisdiction in this case and dismiss the complaints on theground that PRMMI shares the political exemption ofPRMSA on two theories-one, PRMSA exercises such39As an additional ground for exercismgjunsdtction, the Board in W F.Lanenoted that the contractor performed only the transportation phase ofthe State's control over intoxicating liquor, whereas inRuralthe contractorperformed "the very municipal function involved." However, see such casesasCrottyand others, cited in fn.37, supra,where the Board grantedexemption to services constituting a minor aspect of the exempt institutions'functions and purposes.40A similar lack of intimate connection was found by the Board inMental Health Services, supra,where the Board also assertedjurisdiction overa nonprofit corporation performing mental health services under a contractwith a county and found no justification for extending the county's exemptstatus to the contractor. To the same effect, seeHighview, supra41CompareTrans-East Air, Inc;189 NLRB 185 (1971), where the Boardasserted jurisdiction over the operator of the Bangor International Airportunder contract with the city which owned the airport and found that thecontractorwas not "a governmental instrumentality" entitled to theexemption set forth in Sec. 2(2) of the Act. 32DECISIONSOF NATIONALLABOR RELATIONS BOARDcontrol over PRMMI'soperations and labor relationspolicies as to render it impossible for PRMMI to engage ineffective collective bargainingwitha labor organizationconcerning wages and other working conditions;and, two,PRMMI's services performed for PRMSA are intimatelyconnected with and,indeed,are the very exempted func-tions PRMSA was mandated to perform by the legislatureof Puerto Rico.Therefore, Respondent concludes, PRMMIis not an employer subject to the coverage of the Act. TheGeneral Counsel,PRMMI, and SIU,on the other hand,argue that NMU's position is sustained neither by the factsnor the law as to deprive PRMMI or its employees ofstatutory protection.While I believe that the jurisdictionalquestion based on the tests discussed above is not entirelyfree from doubt,I fmd that,all things being considered, itwould effectuate the purposesof the Actto assert jurisdic-tion herein.As shown above,it is undisputed that PRMMI hascomplete control over its day-to-day labor relations anddealings with its more than 2,000 employees,including theunlicensed seamen aboard its vessels, who are the subject ofthis proceeding.It is PRMMI,not PRMSA,who hires,discharges, disciplines,promotes, and demotes the unli-censed seamen.PRMMI directs and supervises the seamenin their assigned tasks and evaluates their work perfor-mance.It pays them their wages and makes pension andwelfare contributions on their behalf as required by itscollective-bargainingcontractwithSIU.Moreover,PRMMI withholds from their earnings Federal taxes andsocial security payments and entertains and adjusts griev-ances the seamen might have.PRMMI also exercisessimilar authority over its other employees. To handle itslabor relations matters,PRMMI maintains its own laborrelations department entirely independent of PRMSA,which is entrusted with the duty of negotiating andadministering some 37 collective-bargaining agreementswith different labor organizations.As for PRMMI's opera-tional functions,it°alone determines sailing schedules of thevessels itmanages; their time in port, "turnarounds,"loading and unloading time allocations,the number ofemployees to do such work,and the time, necessity, and thecompany to perform ship repairs.In these circumstances,there is no substantial-muchless overwhelming-basis in the evidence for Respondent'sassertion that PRMSA's control over PRMMI's operationsand labor relations is so extensive as to preclude PRMMIfrom participating inmeaningful collective-bargainingconcerning wages, hours, and other working conditions.Rather,the foregoing evidence establishes quite the con-trary and reveals a fertile field and opportunity for effectivecollective bargaining which the 37 collective-bargainingcontracts PRMMI has already consummated well demon-strate.Respondent,nevertheless,alludes, among other things, tothe fact that the ultimate responsibility for maintaining themaritime transportation system for Puerto Rico is vested inPRMSA by the Puerto Rican legislature, although theenabling statute empowers PRMSA to contract out the42 See cases cited in fn. 33,supra,where the Board asserted jurisdictionover contractors,although the governmental or other exempt entity exerciseda greater measure of control over the contractor's labor relations policies andemployment conditions.management of the system;that PRMSA makes operatingpolicy decisions,including those relating to budgetary andfinancial matters,affecting the transportation system on thebasis of information and recommendations received fromPRMMI and previously from MTM,too; that PRMSA hasreceived reports from PRMMI and MTM regardingcollective-bargaining negotiations;that PRMSA has beenkept'informed of anticipated or actual work stoppages withthe view of avoiding and ending them;that it has expressedits position to PRMMI and MTM regarding the impact onthe budget and operations of the transportation system ofwage and other monetary demands made in the course ofcontractnegotiationsorotherdiscussions inwhichPRMMI and MTM have been engaged with unions; andthat PRMSA once guaranteed MTM's financial obligationunder its first contract with NMU.However,these matters,at best,reflect PRMSA's vital concern and responsibility inseeing that a viable and successful transportation servicefor the Commonwelath of Puerto Rico is maintained andthat the costs for such service is kept within budgetary andreasonable limits.I am unable to perceive how PRMSA'sfunctional responsibilities or its imposition of budgetarylimitations on the operation of the transportation systemwill inescapably frustrate the collective-bargaining processenvisagedby the Act,asRespondent asserts.42 In sum, Ifind that PRMMI is an employer within the meaning ofSection 2(2) of the Actand possesses sufficient control overits labor relations policies and employment conditions toenable it to satisfy its statutory bargaining obligationshould the occasion arise.This brings us to the nextquestionwhether, notwithstanding PRMMI'sstatutoryemployer status,jurisdiction should be declined, as Re-spondent also argues,because of the "intimate connection"between PRMMI's services and PRMSA's functions.It is Respondent's position that PRMMI, asPRMSA'sdesignated agent to manage and operate the ocean trans-portation system, should share in PRMSA'spoliticalexemption because it is performing the mandated functionfor which PRMSA was created.In support of its conten-tion,Respondent relies on the Board's decisions inRuraland'Transit Systems43which it reads as holding that afinding of"intimate connection"iswarranted where theservices performed by a private contractor is essential to thepurposes for which the exempted governmental entity existsand that,therefore,the latter's exemption attaches to theprivate contractor. Since PRMMI's services are essential toPRMSA's functions which,in turn,are designed to advancethe economy of the Commonwealth and the health andwelfare of its people,Respondent urges that jurisdictionshould be withheld in this case,even though PRMMIinitiated these proceedings.As ' indictaed above,I do not subscribe to Respondent'sinterpretation of the cited cases and find that the decisionsin those cases, with the glosssupplied bythe decisions in43Rural Fire Protection Company,216 NLRB 584 (1975);Transit Systems,Inc.,221 NLRB 299 (1975).1 NATIONALMARITIMEUNION33Bishop Randall Hospital,W.F.Lane,Grey Nuns,andHighview,94stand for the proposition that the significant, ifnot controlling factor, in determining "intimate connec-tion" which justifies sharing the governmental exemption isthe nature of the function involved; namely, whether it isuniversally recognized as an essential, traditional, munici-pal or governmental function. In the present case, I findthat, unlike the universally recognized traditional munici-pal functions inRuralandTransit Systems,PRMSA'smarine transportation operation constitutes a purely com-mercial enterprise "paralleled by employers in the privatesector" 45 and not a universally recognized, essential andtraditional governmental function. The fact that the cre-ation of PRMSA was intended to benefit the economy oftheCommonwealth and the health and welfare of itspeople-surely matters of legitimate legislative concern-does not detract from the commercial character of thecargo transportation system in question.Considering the commercial nature of PRMSA's oceantransportation operation, the great scope and direct impactthis operation has on interstate commerce, and the substan-tial control exercised by PRMMI, as a statutory employer,over its labor relations policies and employment condi-tions;and balancing the rights and protection the Actmakes available to the employees and employers againstthe jurisdictional exemption the Act provides, I find thatthe purposes of the Act to eliminate disruptions in com-merce would best be accomplished by assuming jurisdictionin this case.Regardless of the question of PRMMI's exempt oremployer status, the General Counsel, PRMMI, and SIUargue that PRMMI is atleasta"person" within themeaning of Section 2(1) of the Act46 entitled to theprotection against secondary activity proscribed in Section8(b)(4)of the Act and that therefore the Board hasjurisdiction to adjudicate the unfair labor practices allegedthereunder. That provision prohibits,inter alia,inducementor encouragement of "any individual employed by anyperson engaged in commerce"47 or threats, coercion orrestraint of "any person engaged in commerce" with anobject of "(B) forcing or requiring any person to cease .. .handling, transporting . . . products . . . or to cease doingbusiness with any other person ...." I find merit in thiscontention.As it is conceded that PRMMI, as well asPRMSA, are "persons" engaged in commerce within themeaning of the Act, I find that it will effectuate the policies44BishopRandall Hospital,217 NLRB 1129 (1975),W. F Lane Associ-ates,Inc,218 NLRB391,(1975), Grey Nuns of the Sacred Heart,221 NLRB1215 (1975), andHighview, Incorporated,223 NLRB 646 (1976)45Grey Nuns, supra46 Sec.2(I) of the Act defines a "person" as "one or more individuals,labor organizations,partnerships,associations, corporations, legal represen-tatives, trustees,trustees inbankruptcy, or receivers "47Originally, the Act used the term "employer" in this portion of Sec8(bX4) whichthe 1959 amendments subsequently changed to "person " Asthe Court of Appeals for the First CircuitexplainedinN.LR B v Local 254,Building ServiceEmployeesInternationalUnion,376 F 2d 131, 135 (C.A 1,1967), certdenied389 U S 856One purpose of the 1959 amendments to section 8(b)(4), whichsubstituted the language"any person engaged in commerce"for "anyemployer," was to bring within the coverage of the section activitiesagainst entities such as railroads and governmental units,which areof the Act at least to assert jurisdiction with respect to the8(b)(4) allegations 48A more difficult problem is presented, however, withrespect to asserting jurisdiction to adjudicate the allegationsof the complaints pertaining to the 8(b)(7)(A) violations, ifPRMMI is found to be an exempt employer. The GeneralCounsel, PRMMI, and SIU urge that, if jurisdiction isasserted over the 8(b)(4)(B) violations on the ground thatPRMMI and PRMSA are "persons" thereunder, the Board,in the interest of providing a full and complete remedy,should, in its discretion, also accept jurisdiction to decidethe 8(b)(7)(A) violation. They urge the reasonableness ofthis position in view of the fact that the picketing and theunderlying labor dispute are essentially the same withrespect to both alleged violations, although Section8(b)(7)(A) prohibits recognitional picketing of "any em-ployer" where "the employer" has recognized another labororganization and no question of representation may beappropriately raised.Clearly,a critical element in an 8(b)(7)(A) finding is thatthe object of the picketing is a statutory "employer." Since,by hypotheses, PRMMI is an exempt, rather than astatutory employer, I find no tenable basis for the Board toassert jurisdiction over PRMMI with respect to the8(b)(7)(A) allegations on the theory advanced by theGeneral Counsel, PRMMI, and SIU 49 We now considerthe merits of the alleged unfair labor practices.2.With respect to the alleged 8(b)4(B) violationsThe Puerto Rico Case (Case 24--CC-195)Without repeating the details,it isclear that RespondentNMU initiated the picketing at the entrance to PRMSA'sport facilities in Puerto Rico, occupied by PRMMI in itsmanagerial capacity, in protest to PRMSA's implementa-tion of its decision to consolidate its ocean transportationoperations by transferring to PRMMI the four Ro-Rovessels then manned by unlicensed seamen represented byNMU pursuant to its fleetwide collective-bargaining con-tractwithMTM, the prior operator of those vessels.Moreover, it is undisputed that the picketing was conduct-ed in further protest of PRMMI's termination of theseseamen and their replacement by crews represented by SIUunder the latter's fleetwide contract with PRMMI. As aresult of the picketing, PRMMI's operations were shutdown when PRMMI's longshoremen refused to cross thepicket lines to unload and load the Ro-Ro and Lo-Lospecifically excluded from the act's definition of "employer " See, e g,S Rep No 187, 86th Cong, I st Sess (1959) at 80, in I Legislative Historyof the LM RDA 397, at 47648N LR B v Local 254, supra, New York District Council No 9,Brotherhood of Painters, Decorators and Paperhangers of America, AFL-CIO,(Strip Clean Floor Refinishing & Painting Corp),185 NLRB 293, 294 (1970),enfd 79 LRRM 2703 (C.A 2), cert. denied 405 U S 488 (1972),Local No 16,International Longshoremen and Warehousemen's Union(City ofJuneau),176NLRB 889 (1969). In any event,as will laterbe discussed, employees ofstatutory employers were affected by the alleged unlawful picketing.49MarieT Reilly d/b/a Reilly Cartage Company,110 NLRB 1742 (1954),andCommissionHouse Drivers,Helpers, and Employees Local No 400,(Bondi'sMother Hubbard Market),118 NLRB 130 (1957), relied on by theseparties, are inapplicable to the situation presented in the instant case Thecited decisions concerned situations where not all the individuals involved inthe underlying labor dispute or unfair labor practices met theBoard'smonetary jurisdictional standards 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDvessels which had arrived in port and the two truckdriversof Francisco Vega Otero, a trucking firm, and the owner-driverof another trucking company, Daniel MarreroTenon, refused to enter the premises to pick up or delivervans.The General Counsel's theory of the alleged 8(b)(4)(B)violation, embodied in the complaint in the Puerto Ricocase,which is supported by PRMMI and SIU, is thatNMU, in support of its labor dispute with PRMSAconcerning the operational transfer of the Ro-Ro vesselswith the consequent replacement of the NMU-representedunlicensed seamen by SIU-represented crews, establishedand maintained picket lines at PRMMI'S facilities with anobject of forcing PRMMI, a neutral employer or person, tocease doingbusinesswith PRMSA, the primary person.50However, the General Counsel, PRMMI, and SiU alsoacknowledge and, indeed, the complaint alleges, that NMUwas simultaneously involved in a primary labor disputewith PRMMI, whom it also picketed for recognitionallegedly in violation of Section 8(b)(7)(A), as will beseparately discussed later.While there is no question thatthe picketing constitutes inducement and encouragementand restraint and coercion within themeaningof subsec-tions(i)and(ii)of Section 8(b)(4), Respondent contendsthat Section 8(b)(4)(B) was nevertheless not violated sincethe picketing was primaryin natureand protected by theproviso to that section which reads "[t]hat nothing con-tained in this clause (B) shall be construed to makeunlawful, where not otherwise unlawful, any primary strikeor primary picketing." I find merit in Respondent'scontention.Discussing the reach of Section 8(b)(4)(B) of the Act, theSupreme Court observed: 51Congressional concern over the involvement of thirdparties in labor disputes not their own prompted §8(b)(4)(B). This concern was focused on the "secondaryboycott," which was conceived of as pressure brought tobear, not "upon the employer whoalone isa party [to adispute], but upon some third party who has no concernin it" with the objective of forcing the third party tobring pressure on the employer to agree to the union'sdemands.Section 8(b)(4)(B) is, however, the product of legisla-tivecompromise and also reflects a concern withprotecting labor organizations' right to exert legitimatepressure aimed at the employer with whom there is aprimary dispute. This primary activity is protected eventhough it may seriously affect neutral third partiesaoOddly enough, as will subsequently be discussed, the complaint in theBaltimore case(Case 5-CC-81l) alleges thatPRMSA,among others, was aneutral whomNMU picketed in support of its dispute with PRMMI, theprimary employer.No 8(bX4XB)violation is, however,alleged in the Newarkcase.51N L R.B v. Local 825, InternationalUnionof Operating Engineers,AFL-CIO [Burns andRoe, Inc J,400 U.S 297, 302-303 (1971).52For this reason,N.LR.B v. Local 825,supra,and other casescited bythe General Counsel,PRMMI,and SIU are plainly distinguishable53Douds v Metropolitan Federation of Architects, Engineers, Chemists &Viewing the facts in the present case in light of theunderlying purpose of Section 8(b)(4), I am led to theinescapable conclusion that Respondent's picketing wasnot aimed at forcing a neutral third party unconcerned inthe labor dispute here in question to bring pressure uponPRMSA or PRMMI to yield to Respondent's demands. Asindicated above, both PRMMI and PRMSA were directlyinvolved in a labor dispute over PRMSA's operationaltransfer of the Ro-Ro vessels to PRMMI and PRMMI'sconsequent discharge of the NMU-represented unlicensedseamen aboard those ships and their replacement by SIU-represented crews. Manifestly, Respondent's picketing wasdirected simultaneously at PRMMI and PRMSA with theobjective of securing the retention of the NMU seamenaboard the Ro-Ro vessels in accordance with NMU'scollective-bargaining contract withMTM. Such activitycertainly cannot be regarded as secondary action intendedto enmesh neutral strangers to a labor dispute as to subjectNMU's picketing to thesanctionsof Section 8(b)(4)(B),whatever other statutory provisionsmight be violated.Otherwise stated, I find that PRMMI, like PRMSA, was aprimary employer immediately involved in a labor disputewith NMU and therefore was not in the class of uncon-cerned "persons" or "employers" whom Section 8(b)(4)(B)of the Act was designed to protect.52Moreover, also militating against an 8(b)(4)(B) finding isthe fact that the picketing occurred at the entrance toPRMSA's port facilities in Puerto Rico which PRMMIoccupied as PRMSA's manager of its transportationoperations under itsmanagementservices contract andwhere PRMSA's vessels operated by PRMMI docked andwere unloaded and loaded. This was the situs of NMU'sdisputewith both parties and was obviously the mosteffective location to publicize its complamt against them.Thus, in picketing at this location, NMU "was notextending its activity to a front remote from the immediatedispute but to one intimately and indeed inextricablyunited to it," 53 thereby demonstrating the primary natureof its activity.54It follows from the foregoing that NMU's picketing ofPRMMI at its Peurto Rican port facilities did not constitutesecondary boycott activity proscribed by Section 8(b)(4)(B)of the Act but instead was primary activity expresslyprotected by the proviso to that section. For this reason, Ireject the further contention of the General Counsel,PRMMI, and SIU that, since the picketing causedPRMMI's longshoremen to refuse to handle cargo from theone Ro-Ro vessel then in port, as well as from the dockedLo-Lo ships, and since the drivers of trucks of independenttrucking firms refused to cross the picket lines to enterPRMMI'spremisesto pick up or make deliveries of vans,neutrals became unnecessarily enmeshed in a dispute not oftheir concern and that the picketing thereby violatedTechnicians,Local 231,75 F Supp 672, 677 (D C S D N Y , 1948), a caseconcerned with theso-called "ally doctrine"not applicable here.54Cf.United Steelworkers of America, AFL-CIO, and Local 6991, UnitedSteelworkers of America, AFL-CIO (Auburndale Freezer Corporation), 177NLRB 791 (1969) UnlikeLos AngelesBuilding& Construction TradesCouncil, AFL-CIO (Silver View Associates),216 NLRB 307 (1975), relied onby the General Counsel for a contraryresult, the picketing in the case at baroccurred at thevery location of theoperationsof the primary employer,PRMMI NATIONALMARITIME UNIONSection 8(bX4)(B). Particularly apropos is the followingobservation of the Supreme Court in theUnited Steelwork-erscase: 55The primary strike, which is protected by the proviso, isaimed at applying economic pressure by halting theday-to-day operations of the struck employer. ButCongress not only preserved the right to strike; it alsosaved "primary picketing" from the secondary ban.Picketing has traditionally been a major weapon toimplement the goals of a strike and has characteristical-ly been aimed at all those approaching the situs whosemission isselling, delivering or otherwise contributingto the operations which the strike is endeavoring to halt.In light of this traditional goal of primary pressures wethink Congress intended to preserve the right to picketduring a strike a gate reserved for employees of neutraldelivery men furnishing day-to-day service essential tothe plant's regular operations.As some disruption of business relationships is normally tobe anticipated from primary activity otherwise permissibleunder Section 8(b)(4XB) of the Act, it cannot very well beused as a basis for finding a violation thereunder.asAccordingly, the 8(b)(4)(B) allegations in Case 24-CC-195 will be dismissed.The Baltimore Case (Case 5-CC-81 1)Unlike the designation in the Puerto Rico complaint ofPRMSA as the primary entity and PRMMI as the neutralsecondary employer, the complaint in the Baltimore casealleges thatNMU, in furtherance of its dispute withPRMMI,picketed at the port of Baltimore at the entrancesto the Dundalk Marine Terminal and the Canton MarineTerminal with "picket signs which failed to disclose thatRespondenthad a labor dispute with PRMMI" with anobject of forcing neutrals, PRMSA, Clark, and otherpersons to cease doing businesswith PRMMI, the primaryemployer.-57As previously shown, at the time of thepicketing at the Dundalk Marine Terminal utilized byPRMMI, , a Lo-Lo vessel, MVCarolina,operated byPRMMIunder itsmanagement servicescontractwithPRMSA, was berthed there. Longshoremen, who wereassignedby Clark pursuant to orders placed with thatcompany by PRMMI, to work that ship, refused to crossthe picket line to perform their assignment, althoughlongshoremenworked on other vessels owned and operatedby other companies. The stipulation of the parties does notmention a similarrefusal to performserviceson the Ro-Rovessel,SSPuerto Rico,which was apparently berthed at theCanton Marine Terminal where picketing also had takenplace.Some of thesignscarried by the. pickets at both55United Steelworkers of America, AFL-CIO [Carrier Corporation] v.NLRB.,376 U.S. 492, 499 (1964). To the same effect,Dover Corporation,NorrisDivision,211 NLRB 955, 957 (1974)56Cf.NLRB. v. Local 825, International Union of Operating Engineers,AFL-CIO,400 U S. 297,304 (1971).57The complaint ,m the Newark case does not contain an8(bx4)(B)allegation.56 I do not believethatSailor's Union of the Paci fc, AFL (Moore Dry DockCompany),92 NLRB 547 (1950), on which the 8(bX4)(B) violationseems tobe founded,requires acontraryresult.35terminalsindicated that the NMUseamen werelocked outby "PRMSA," while others stated it was "PRMSA and itsAgents" who had done so. All thesigns,however, an-nounced that "We have no dispute with any other employerat this site."Ifind that the picketing at theBaltimoreportwasessentially no different from that conducted at the PuertoRico port with respect to the alleged 8(b)(4)(B) violation towarrant a contrarydetermination.In both cases, thepicketing was directedagainstPRMMI and PRMSA asprimary disputants at appropriate locations where PRMMIhas facilities for docking, loading, and unloadingvessels itoperates for PRMSA under itsmanagementservicescontract with PRMSA. Moreover, at the Baltimore port,the picketing did not cause any interference with theoperations of unconcerned neutral parties whom thesanctions of Section8(b)(4)(B)were designed to protect.The only employer whose operations were affected by thepicketing was Clark whose employees refused to cross thepicket line to service the MVCarolinabelonging toPRMSA and operated by PRMMI. However, as found inthe PuertoRico caseabove,this isa type of disruption ofbusinessnormally to be expected at the primary situs of alabor dispute which Section 8(b)(4)(B) of the Act does notproscribe.Accordingly, the allegations of the complaint in Case 5-CC-811 relating to a violation of Section 8(b)(4)(B) of theAct will bedismissed.583.With respect to the alleged8(b)(7)(A)violationThe Puerto Rico Case (Case 24-CP-51)Section 8(bX7)(A) of the Act prohibits an uncertifiedlabor organization from picketing an employer with anobject of forcing the employer to recognize or bargain withit as the representative of his employees where the employerhas lawfully recognized another labor organization as therepresentative of these employees-and a question concern-ing representation may not appropriately be raised underSection 9(c) of the Act at the time of the picketing. The`burden of proving these facts rests on the General Coun-sel.59It is uncontroverted that when PRMSA announced thetransfer to PRMMI of the four Ro-Ro vessels, as part ofPRMSA's consolidation program, the Respondent NMU,admittedly the uncertified representative of the unlicensedseamen then manning those vessels pursuant to its contractwithMTM, demanded that PRMMI honor this contract,retain the NMU-represented seamen and continue torecognize it as their representative 60 It is equally clear thatwhen PRMMI responded negatively and, instead, terminat-ed the NMU-represented crews and replaced them with59 See, for example,NLRB. v. Local 3,InternationalBrotherhood ofElectricalWorkers, AFL-CIO [Darby Electric Corp.],362 F.2d 232, 234(C.A. 2, 1966),enfg.153NLRB 717;InternationalLongshoremen's andWarehousemen'sUnion Local No. 8 (Waterway Terminals Company),193NLRB 477, 485 (1971), enfd.473 F.2d 15(C-A.9,1973).60 In the stipulationof the parties in Cases 5-CC-811 and 5-CP-107 andinCase 22-CP-243, Respondent acknowledges that it has demandedrecognitionas the collective-bargaining representativeof the unlicensedpersonnelemployed byPRMMIaboard thetransferredRo-Ro vessels. 36DECISIONS OF NATIONAL; LABOR RELATIONS BOARDSIU-represented unlicensed seamen in accordance withPRMMI's fleetwide contract with SIU, NMU reacted bypicketing PRMMI's port facilities in Puerto Rico. Manifest-ly,an object of this activity was to secure continuedrecognition as the representative of the unlicensed seamenaboard the Ro-Ro vessels as Shannon Wall, NMU'spresident, admitted in his testimony; indeed, no contentionismade to the contrary. The sole issues, therefore, remain-ing to be resolved-and they are critical ones-are thelawfulness of PRMMI's recognition of SIU as the represen-tative of Ro-Ro vessels' unlicensed seamen and whethertheir contract barred a representation question from beingraised at the time of the picketing.It is the position of the General Counsel, PRMMI, andSIU that, under well-settled Board principles applicable tothemaritime industry, PRMSA's transfer of its Ro-Rovessels to PRMMI resulted in an accretion to PRMMI'sfleet of Lo-Lo vessels it was operating under its manage-ment services contract and thereby were covered by theSIU-PRMMI collective-bargaining contract in effect atthat time, entitling SIU to recognition as the representativeof the unlicensed seamen manning the Ro-Ro ships. Theyfurther argue that the SIU-PRMMI bargaining contractwould have foreclosed any representation question frombeing raised had NMU filed a representation petition withthe Board. The NMU, on the other hand, maintains, insubstance, that, since the transfer to PRMMI did notinvolve a change in ownership of the Ro-Ro vessels, thefleetwide-accretion doctrine is inapplicable to this case, noaccretion resulted, and the SIU's recognition as representa-tive of the unlicensed crews aboard the Ro-Ro ships wasunlawful 61 Therefore, it urges, its picketing in support of itsrightfuldemands for_ recognition and retention of itsunlicensed seamen aboard the Ro-Ro vessels was permissi-ble.62The fleetwide-accretion doctrine had its genesis inMoore-McCormack Lines, Inc.;63where the Board stated:As a general proposition we agree with the Petition-er's contention that units of seagoing personnel shouldbefleetwidein scope. Thus, as the record shows in theinstant case, the Company bargains for a fleetwide uniton the Pacific coast, and, with the exception of theseven former Robin ships, it bargains for a fleetwideunit on the Atlantic and gulf coasts. Such units alsoconform to the pattern presently prevailing in the61Although NMU did not file an unfair labor practice charge alleging aviolation of Sec. 8(a)(2) of the Act, no valid reason was shown why the issueof the lawfulness of SIU's recognition was not litigable CfInternational HodCareers' Building &CommonLaborers' Union ofAmencq Local 1298, AFL-CIO (Roman Stone Construction Company),153NLRB 659, fn. 3 (1965),where the Board held that in an 8(b)(7)(A) case the validity of a union'srepresentative status may not be collaterally challenged if the status wereimmunefrom attack in another proceeding under Secs. 8 or 9 of the Act.Such a contention is not advanced here.62There is no question that the htigability of these 8(b)(7)(A) allegationsisnot precluded by the pending 10(k) proceedings relating to the workjurisdictional dispute here involved63 139 NLRB 796, 798-799 (1962), where the petitioning union, NMU,sought a fleetwide unit of all unlicensed seamen employed by the employeron its vessels operating out of Atlantic and Gulf coast ports The proposedunit would have included those seamen on vessels represented by NMU on aless-than-fleetwide basis and the seamen in a multiship unit represented bySIU. Because of special circumstances presented in that case, particularly theBoard's previously ordered single ship self-determination elections withmaritime industry. Moreover, there are obvious advan-tages in such a single unit: the elimination of interunionrivalry with respect to similar employees of the sameemployer and a consequent diminution of conflictswhich may bung on work stoppages, and the facilitationof transfers of personnel between ships of the sameemployer and of ships between different shipowners.But these reasons for finding a fleetwide unit appropri-atemay be overborne in a particular case by specialcircumstanceswhich indicate the injustice or theunsuitability of applying the general rule.Because of the special circumstances present in the citedcase, the Board found the proposed fleetwide unit inappro-priate; adding (799-800):A caveat, however, is in order.The present decision is notto be construed as indicating that in the future the transferof a ship from one owner to another will necessarilypreserve the existing bargaining unit or the status of theincumbent union.The present decision rests on thespecial facts of this case. It is not a precedent forsituations which may be entirely different. [Emphasissupplied.]Taking the italicized language of theMoore-McCormack"caveat" literally, Respondent fords support for its argu-ment that the transfer to PRMMI of management, asdistinguished from ownership, of the Ro-Ro vessels did notcreate an accretion to SIU's bargaining unit justifyingPRMMI's recognition of that organization. However, itdoes not appear to me that the Board, in using the languagein question, deliberately intended to limit the applicabilityof the fleetwide-accretion doctrine only to situations wherea change of vessel ownership occurs. In my opinion, thereasons underlying that principle and the purposes thatprinciple were designed to serve are equally relevant to thesituation here presented where management of the vesselswas transferred from one independent contractor, MTM, toanother, PRMMI, who, as previously discussed, possessedunder its management services contract with PRMSAeffective day-to-day control over its operations, employ-ment conditions, and labor relations policies regardingPRMMI's employees.64 For this reason, I find the fleet-wide-accretion doctrine applicable to the transfer of theRo-Ro vessels and that PRMMI accordingly lawfullyrespect to the ships in SIU's unit and the subsequent 5-year dual bargaininghistory, the Board refused to find the proposed fleetwide unit appropriate.64Cf.National MaritimeUnionof America, AFL-CIO (Overseas CarriersCorporation),174 NLRB 216 (1969), where the Board applied theMoore-McCormackprinciple and found that there had been a transfer of ownershipof vessels from Luckenbach to Overseas Carriers; that those vessels"accreted" to the fleetwide unit of unlicensed seamen represented by SIU;and that the picketing by NMU, which represented such seamen aboardLuckenbach's vessels, therefore violated Sec. 8(b)(7)(A) of the Act. In sodoing, the Board (at 222) rejected the NMU's contention that a so-called"MOC Group alone, or through Maritime overseas, exercised control orpossessed sufficient control of the unlicensed crew members aboard the fourLuckenbach overseas vessels prior to their transfer to justify the finding thattheMOC Group alone, or together with Maritime Overseas, constituted theemployer of such crew members." The Board therefore concluded that it wasunable to find "that the employer, both before and after the transfer inquestion, was the MOC Group." I have heretofore similarly indicated thatPRMSA did not possess sufficient control of the day-to-day operations and NATIONALMARITIMEUNION37recognized SIU as the bargaining representative of theunlicensed seamen aboard those vessels pursuant to theSIU-PRMMI collective-bargaining contract 65 Nor am Iable to find,as-Respondent urges, in the 1-yearhistory ofbargaining in two independent multiship units separatelyrepresentedby NMUandSIUand other indicated fac-tors66 such special circumstances as were present in theMoore-McCormackcase to warrant a determination that noaccretion of the Ro-Ro vessels to the SIU-PRMMI contractunit had resulted.In view of the foregoing,I find that PRMMI lawfullyrecognized SIU as the exclusive representative of theunlicensed seamen aboard the transferred Ro-Ro vesselspursuant to the parties' fleetwide contract. I further findthat,by reason of this contract,no question concerningrepresentation could appropriately be raised under Section9(c) of the Act at the time of the picketing.I, accordingly,conclude-that, by picketing PRMMI's port facilities andvessels in PuertoRico,RespondentNMU violatedSection8(b)(7)(A) of the Act.Baltimore and Newark Cases (Cases 5-CP-107 and22-CP-243)The evidence establishes that, as it had done at the portsin Puerto Rico, Respondent NMU picketed PRMMI's portfacilities at theDundalk Marine Terminal and CantonMarine Terminal in Baltimore, Maryland, and at PRMMI'spiers in Port Elizabeth, New Jersey, where PRMMI-oper-ated vessels were docked. It is also clear that the picketinghad as an object recognition of NMU as the exclusiverepresentative of the unlicensed seamen aboard PRMMI'stransferred Ro-Ro vessels, although SIU was at that timethe lawfully recognized representative of such employeesand no question of representation could properly be raisedunder Section 9(c) of the Act.Accordingly, I find, as I did with respect to NMU'spicketing activities at the Puerto Rico ports, that itspicketing of PRMMI at the Baltimore and Elizabeth portswas also in violation of Section 8(b)(7)(A) of the Act.and in like and related conduct and that it take certainaffirmative action designed to effectuate the policies,of theAct.Upon the basis of the foregoing findings of fact and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.PRMMI is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.PRMMI, PRMSA, Francisco Vega Otero, Inc., JohnT. Clark and Sons, Inc., and Daniel Marrero Terrion are"persons" engaged in commerce and in industries affectingcommerce within the meaning of Section 2(1), (6), and (7)and Section 8(b)(4)(B) of the Act.3.Respondent NMU and SIU are labor organizationswithin the meaning of Section 2(5) of the Act.4.By picketing PRMMI's port facilities in Puerto Rico,at the Dundalk Marine Terminal and the Canton MarineTerminal in Baltimore, Maryland, and at Port Elizabeth,New Jersey, with an object of forcing or requiring PRMMIto recognize and bargain with Respondent NMU as thecollective-bargaining representative of the unlicensed sea-men of PRMMI aboard its Ro-Ro vessels at a time whenPRMMI lawfully recognized-SIU as the collective-bargain-ing representative of such employees, and a questionconcerning representation could not be raised underSection 9(c) of the Act, the Respondent NMU has engagedin unfair labor practices within the meaning of Section8(b)(7)(A) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.The Respondent has not engaged in unfair laborpractices within the meaning of Section 8(b)(4)(B) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issue the following recommend-ed:IV.THE REMEDYPursuant to Section 10(c) of the Act, as amended, it isrecommended that Respondent NMU be ordered to ceaseand desist from engaging in the unfair labor practices foundlabor relations regarding the unlicensed seamen aboard the Ro-Ro vessels tobe regarded as an employer of those employees85 Cf.National Maritime Union of North America, AFL-CIO,194 NLRB1219 (1972), where, in a 10(k) proceeding, the Board awarded disputed workto unlicensedseamen represented by SIU on ships transferred from theemployer's east coast fleet whoseseamen wererepresented by NMU to thewest coastfleet whoseseamenwere represented by SIU.It is notedthat in thecited case, as here, there was no change in ownership of the transferredvessels.See alsoInternationalLongshoremen's Union Local No. 8, supra,where the Board found that employees hired to replace employees of asubcontractor whose subcontract was discontinued by the employer consti-tuted an accretionto an existingterminal employees contract unit represent-ed by aunion andthat therefore the picketing of the employer forrecognitionby another union which had represented the subcontractor'sreplaced employees violated Sec. 8(b)(7)(A) of the Act.Iam not persuaded by Respondent's assertion that sanctioning theapplication of the fleetwide-accretion doctrine to a transfer by an owner ofvessels from one independent contractor to another,suchas occurred in thepresent case,could lead to an unlawful interference with Sec. 7 rights ofORDER67The Respondent, National Maritime Union of America,AFL-CIO, its officers, representatives, agents, successors,and assigns, shall:employees to form or assist labor organizations. In my opinion, such a resultis highly speculative; in fact, it is noted that Respondent has not filedanyunfair labor practice charges against PRMMI or SIU alleging discriminationor unlawful assistance or mterference with employee statutory rights.66 Sec. 9 of act 62 creating PRMSA, which provides for PRMSA'sacknowledgment of existing collective-bargaining agreements of maritimeshipping companies whose assets it shall acquire and of "the differentcontracting units existing in their respective areas for renegotiating agree-ments," clearly cannot govern Federal law and principles regarding appro-priate bargaining units, whatever obligations are thereby imposed onPRMSA. Cf.N L.R.B. v The Natural Gas Utility District of Hawkins County,Tennessee,402 U.S. 600,602-603 (1971).67 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes. 38DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from picketing, or causing to bepicketed, or threatening to picket or cause to be picketed,the vessels,port, and other facilities of Puerto Rico MarineManagement,Inc., in Puerto Rico, Baltimore, Maryland,Elizabeth,New Jersey, and at any other locations wherePuertoRicoMarineManagement, Inc., conducts itsshipping operations, with an object of forcing or requiringPuerto Rico Marine Management, Inc., to recognize andbargain with the Respondent as the collective-bargainingrepresentative of the unlicensed seamen employed by thatcompany aboard its Roll-On/Roll-Off vessels at a timewhen Puerto Rico Marine Management, Inc., has lawfullyrecognized Seafarers International Union of North Ameri-ca, Atlantic, Gulf, Lakes and Inland Waters District, AFL-CIO, as the collective-bargaining representative of suchemployees, and a question of representation may not beraised under Section 9(c) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its offices, meeting rooms, and hiring halls inPuerto Rico, Baltimore,Maryland, and Elizabeth, NewJersey, copies of the attached notice marked "Appendix." ssCopies of said notice, on forms provided by the RegionalDirectors for Regions 24, 22, and 5, shall, after being dulysigned by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Deliver to the Regional Directors for Regions 24, 22,and 5 signed copies of the Appendix for posting by PuertoRico Marine Management, Inc., in places where notices toemployees are customarily posted, if the Company iswilling to do so.(c)Notify the Regional Directors for Regions 24, 22, and5, in writing, within 20 days from the date of this Order,what steps the Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the allegations in theconsolidated complaints in Cases 24-CC-195 and 24-CP-51 and Cases 5-CC-811 and 5-CP-107 charging that theRespondent has engaged in unfair labor practices inviolation of Section 8(b)(4)(B) of the Act be, and theyhereby are, dismissed.68 In the eventthat the Board's Order is enforced by a Judgment of ato a Judgment of the United States Court of Appeals Enforcing an Order ofUnited States Court of Appeals, the words in the notice reading "Posted bythe National LaborRelations Board."Order of the National LaborRelationsBoard"shall read"PostedPursuant